oO ON ODO OO FF WO DN =

ND NM NO ND NH NM ND NY NO S| AB AB S|& BSB SP AB Ba | SS
on mm mM BR WO DO | CO OF DN DO NO FF WO DN | O

 

 

MICHAEL JAY BERGER (State Bar # 100291)
LAW OFFICES OF MICHAEL JAY BERGER
9454 Wilshire Blvd. 6" Floor

Beverly Hills, CA 90212-2929

Telephone: (310) 271-6223

Facsimile: (310) 271-9805
michael.berger@bankruptcypower.com

Proposed Counsel for Debtor and Debtor-in-Possession,
Talk Venture Group, Inc.

UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA

SANTA ANA DIVISION

CASE NO.: 8:19-bk-14893-TA
Chapter 11

DEBTOR’S EMERGENCY MOTION
FOR AN ORDER AUTHORIZING
INTERIM USE OF CASH
COLLATERAL PURSUANT TO 11
U.S.C. § 363; DECLARATION OF
PAUL SE WON KIM IN SUPPORT
THEREOF

Date TBD

Time: TBD

Ctrm: 5B

Place: 411 West Fourth Street
Santa Ana, CA 92701

In re:

TALK VENTURE GROUP, INC.,

Debtor and Debtor-in-Possession.

Nee Nene ee Senge cet! eet! age! age! nage! geet! eet eet! net eget eget get cee! eet! eet cae ae!

 

TO THE HONORABLE THEODOR C. ALBERT, JUDGE OF THE
UNITED STATES BANKRUPTCY COURT, TO SECURED CREDITORS, TO
THE OFFICE OF THE UNITED STATES TRUSTEE, AND TO ALL
INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT the Talk Venture Group, Inc., the herein

1

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO ON DO oO F&F WHO NY =

ND PhO NM NM NYO YH ND NM NYO |B | SB |= |S SP BS Ba So
on @ oo FB WHO NY |= OC OF WAN ODO NO FF WO NY | OO

 

 

Debtor (“Debtor”) moves this court on an emergency basis for an order authorizing the
debtor-in-possession to use the cash collateral of its secured creditors identified in this
Motion (“Secured Creditors”) as set forth herein.

In order to effectively reorganize, Debtor must be able to use the cash collateral of
the Secured Creditors in order to pay its reasonable expenses it incurs during the ordinary
course of its business of selling goods online, which is primarily through Amazon.com.
The Debtor requests authority to approve interim use of cash collateral, as set forth the
attached cash collateral budget, incorporated herein as Exhibit — 1. Use of the cash
collateral as proposed by the Debtor will allow the Debtor to continue doing business,
preserving the Debtor's assets for the benefit of the estate and the creditors, specifically
including the Secured Creditors. The Debtor has a reasonable prospect of reorganizing
through chapter 11. The continued use of cash collateral to ensure no interruption of
Debtor’s business will further allow Debtor to emerge as a reorganized Debtor.

This motion is made on the basis of the Declaration of Paul Se Won Kim, the
within Points and Authorities, and on such other evidence as the Court elects to consider
prior to or at the hearing on this matter.

WHEREFORE, Debtor asks that this Court authorize interim use of the cash
collateral of its Secured Creditors, as set forth herein, and for any other relief deemed

necessary and proper.

LAW OFFICES OF MICHAEL JAY BERGER

J
Date: 12/24/2019 WLLZZU fo Van
Michael Jay Berge
Proposed Couns#1 for Debtor

Talk Venture Group, Inc.

2

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MEMORANDUM OF POINTS AND AUTHORITIES
I. STATEMENT OF FACTS
A. General Description of the Debtor

On December 19, 2019, the Debtor filed its Chapter 11 bankruptcy petition. This
is the Debtor’s first voluntary bankruptcy petition filing. The Debtor currently and
historically generates income from sale of various merchandize on Amazon. Declaration
of Paul Se Won Kim (“Kim Declaration”).

Debtor does not hold an interest in any real estate. Debtor has the following
secured creditors, listed in the priority of the UCC Financing Statements recorded with

the California Secretary of State:

 

 

 

 

 

1st Lien holder: Wells Fargo Bank, N.A. Principal balance due: $ 1,005,715.00
Monthly payment: $ 15,052.38 Monthly payment due 15th of every
date: month _|
Prepetition arrears: $ 30,853.37 Postpetition arrears $ 0.00
2nd Lien holder: Wells Fargo Bank, N.A. Principal balance due: $ 226,332.81 |
Monthly payment $ 3,067.11 Monthly payment due date: 15th of every
month
Prepetition arrears: $ 6,287.57 Postpetition arrears $ 0.00
3rd Lien holder: Banc of California Principal balance due: $ 1,711,810.39
Monthly payment $ 22,352.81 Monthly payment due 1st of every
date: month
Prepetition arrears $ 44,956.54 Postpetition arrears $ 0.00
4th Lien holder: Banc of California Principal balance due: $ 84,383.79
Monthly payment: $ 575.20 Monthly payment due 15! of every
date: month
Prepetition arrears: $ 1,150.00 Postpetition arrears $ 0.00
5th Lien holder: Aaron Knirr Principal balance due: $ 206,250.00
Monthly payment $ 4,281.41 Monthly payment due date: ist of every
month
Prepetition arrears: $ 8,562.82 Postpetition arrears $ 0.00
6th Lien holder: American Express Principal balance due: $ 226,825.00
Monthly payment $ 19,350.00 Monthly payment due 14th of every
date: month
Prepetition arrears $ 26,975.00 Postpetition arrears $0.00 |
7th Lien holder: FC Marketplace, LLC Principal balance due: $ 333,410.00
aka Funding Circle _ _ |
Monthly payment: $ 7,573.25 Monthly payment due 9" of every
date: month |
3

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
 

 

Prepetition arrears: $ 15,146.50 Postpetition arrears $ 0.00 |

 

 

 

8th Lien holder: Kalamata Capital Group Principal balance due: $ 331,269.80 |
Monthly payment $ 37,336.00 Monthly payment due date: Weekly payment
0f $9,334 |
Prepetition arrears: $ 74,672.00 Postpetition arrears $ 9,334.00 4
9th Lien holder: The Business Backer Principal balance due: $ 70,611.00
Monthly payment $ 10,555.60 Monthly payment due Weekly payment
date: of $2,638.90

Prepetition arrears $ 21,111.20 Postpetition arrears $ 2,638.90
10th Lien Pearl Beta Funding LLC Principal balance due: $ 108,221.00

holder:

Monthly payment: $ 20,453.00 Monthly payment due Weekly payment of

date: $5,995.00
Prepetition arrears: $ 47,960.00 Postpetition arrears $ 5,995.00

Debtor’s priority unsecured creditor is Ohio Dept of Job and Family Service with
an estimated claim amount of $3,173.28 for tax assessment. See Kim Declaration.

Debtor’s general unsecured creditors consist primarily of various business loans,
Seller Note from Chris Nowak for sale of the assets of Gizmo Group to the Debtor in
April 2018, Seller Note from Derick Morris for sale of the assets of Wild Sherpa and
Cycling Sherpa to the Debtor in November 2017, and business vendors. See Kim
Declaration.

The Secured Creditors are secured by all of the assets of the Debtor, which
constitutes cash collateral. Secured Creditors’ claims are estimated at $4,304,828.79. See
Kim Declaration.

B. Event Precipitating the Chapter 11 Bankruptcy Filing

The Debtor is filing bankruptcy due to abrupt changes to the vendor and brand
relationships. When Debtor was formed in 2015 to acquire the assets of Stealthvid, Inc.,
over 95% of the $6 million in annual revenue were coming from the vendor
relationship between Stealthvid and Axis Communications which were sold at a 35%
profit margin. It was through this profitability that Debtor was able to re-invest its

revenue and acquire additional Amazon storefront businesses of Wild Sherpa in 2017 and

4

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO wo n Oo oO fF WO DN =|

NM NM NO NO NO ND NMP NDB NO | BS | BB SB BS FSP oS FS |S
on Oo on F&F WO NYO | CO O© DAN DO aT FF WO NYO | OO

 

 

Gizmo Group, Inc in 2018. See Kim Declaration.

As of March 2019, Axis Communications has restricted the sale of their products on
Amazon and have stripped the Gold Dealer certification of 35% margin and reduced it
down to 12% margin. Due to this decrease in profitability, Debtor’s revenue from
Stealthvid, Inc has dropped over 99% and Debtor had to take bridge loans to operate and
try to focus on the sales of its existing product relationships. During the recent months, of]
doing accounting, there has been a deficit of over $700,000 worth of inventory that was
once stored at the Missouri warehouse which was managed by the former managers Mark
Knirr and Ivan Gamez. Debtor intends to commence a lawsuit to recover the value and
the actions that have caused damage to Debtor. See Kim Declaration.

Concurrently, Gizmo Group, Inc which was acquired in 2018 has had a dip of sales of,
over 56% wiping out any profitability. At the present time, only Wild Sherpa is
operating at any profitability of around 6%. Debtor seeks to reorganize its debt and
continue to operate towards profitability. See Kim Declaration.

C. Proposed Use of Cash Collateral

Debtor currently has approximately $85,070 in its bank accounts. Debtor also
currently has accounts receivables of approximately $122,274 which it intends to collect
within the next week, as well as future income generated by the Debtor. The Debtor’s
personal property assets including the merchandise, intellectual property and other items,
which are listed in detail on Schedules A/B, attached hereto as Exhibit-2. The existing
cash and cash to be generated from future sales, accounts receivables, the personal
property as well as all other assets identified as “collateral” in the UCC Financing
Statement of Secured Creditors, attached hereto as Exhibit-3, constitute cash collateral
pursuant to §363(a) of the Bankruptcy Code. The Debtor proposes that it use the cash
collateral to pay the allowed expenses pursuant to the Debtor’s budget attached hereto.
The Debtor believes that the expenses described in the "Budget represent those expenses

that the Debtor must pay in order to maintain its business operations.

5

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oon om aA F&F WO ND =

Nh NM NM NM NY NB NY ND |] SPS | SP FBS SP FP FP 2
on om KR O ND |= CO O WN DO a F WO NY | CO

 

 

Although the Budget represents the Debtor's best estimate of the necessary
expenses associated with the business, the needs of the business may fluctuate.
Therefore, the Debtor requests Court authority to deviate from the total expenses
contained in the budget by no more than 10% and to deviate by category (provided the
Debtor does not pay any expenses outside any of the approved categories) without the
need for further Court order. See Kim Declaration.

In order to continue the operation of the business, the Debtor must be authorized
to use cash collateral to pay the ordinary and necessary operating expenses. If the
Debtor’s operation is interrupted, the Debtor's prospects for a successful reorganization,
would be significantly harmed. See Kim Declaration.

Il. ADEQUATE PROTECTION

The Debtor proposes to give to its Secured Creditors a post-petition replacement
lien on all of its post-petition assets based on the priority and up to the value of the cash
collateral actually used post-petition of each of its Secured Creditors. The Debtor is
offering to its first priority secured creditor, Wells Fargo Bank, a monthly adequate
protection payment of $10,000, which payment will be due by the 20th of every month
effective January 20, 2020. See Kim Declaration.

The Debtor proposes that it be authorized to use the cash collateral for the purpose
of paying the reasonable, necessary and ordinary expenses of operating the business. No
expenditure will be made in excess of any line item on the Budget attached hereto,
without the express written consent of the Secured Creditors in advance unless such
expenditure is an emergency and then the Debtor shall notify the Secured Creditors of the
expenditure immediately. See Kim Declaration.

Ill. DISCUSSION
A. The Court Should Authorize The Debtor's Interim Use of the Cash

Collateral.

6

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO On moo» & WO ND =

DM NM NM DH NYO NY NY YP NO | S| | | SP SP PF ef 2
on~ztonsh WNH |= CO DB DAN OO a fF WOW NY |= CO

 

 

As a general matter, a debtor-in-possession is permitted to use property of the
estate in the ordinary course of business without the need for notice or a hearing. 11
U.S.C. Section 363(c)(1). However, a debtor's use of cash collateral is an exception to
this general rule. Section 363(c)(2) provides in pertinent part:
"The [debtor in possession] may not use, sell, or lease cash
collateral ... unless -
(A) each entity that has an interest in
such cash collateral consents; or
(B) the court, after notice and a hearing, authorizes such use,
sale or lease in accordance with the provisions of this
section."

11 U.S.C. Section 363(c)(2).

Courts have consistently held that it is appropriate for a Chapter 11 debtor to use a
secured creditor's cash collateral for a reasonable period of time for the purpose of
maintaining and operating its property. See MBank Dallas, N.A. v. O'Connor) (In re
O'Connor), 808 F.2d 1393, 1397 (10th Cir. 1987). In addition, where, as here, the debtor
is operating a business, it is extremely important that use of cash collateral be allowed in
order to facilitate the goal of reorganization: "the purpose of Chapter 11 is to rehabilitate
debtors and generally access to cash collateral is necessary to operate a business." Jn re
Dynaco Corporation, 162 B.R. 389, 394 (Bankr. D.N.H. 1993), quoting Jn re Stein, 19
B.R. 458, 459 (Bankr. E.D. Pa. 1982).

As set forth above, if the Debtor's access to the cash collateral is interrupted for
even a brief period of time, the consequences would be disastrous for the creditors of the
estate. The Debtor would be unable to operate and preserve the business. The business
would shut down, making its value zero. As such, it would be in the overwhelming best

interests of the estate and its creditors for the court to grant Debtor’s request to hear the

7

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
on OO FF WO DY -—

NM DN PR PN ND NH NB NP NYO = oS a2 oS SB 2 m2 S@ Sm
on Oo om fF WO ND |= CO OO DAN DO MN FF WO NYO H- OC CO

 

 

Motion on emergency basis and to authorize Debtor’s use of the cash collateral to
continue to operate and maintain its business.
B. The Secured Creditors’ Interests Are Adequately Protected by the
Replacement Liens, the Continued Operation of the Debtor and
Monthly Adequate Protection Payment Proposed by the Debtor to Its
First Priority Secured Creditor — Wells Fargo Bank

Pursuant to Section 363(c)(2), the Court may authorize the debtor to use a secured
creditor's cash collateral if the Court determines that the secured creditor is adequately
protected. Pistole v. Mellor (In re Mellor), 734 F.2d 1396, 1400 (9th Cir. 1984). See also
O'Connor, supra, 808 F.2d at 1398; McCombs Properties VI, Ltd. v. First Texas Savings
Association (In re McCombs Properties VI, Ltd.), 88 B.R. 261, 265 (Bankr. C.D. Cal.
1988). In ordinary circumstances, a secured creditor is to be protected against a decrease
in value which directly affects the secured creditor's interest in its collateral. See United
Savings Association of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365,
108 S.Ct. 626, 630, (1988); Section 506(a) of the Bankruptcy Code "limit(s] the secured
status of a creditor (i.e., the secured creditor's claim) to the lesser of the [allowed amount
of the] claim or the value of the collateral." McCombs, supra, 88 B.R. at 266.

As a general rule, a debtor may use cash collateral where such use would enhance
or preserve the value of the collateral. Jn re Stein, supra, 19 B.R. at 460; see also
McCombs, supra, 88 B.R. at 267. The Debtor intends to use the cash collateral to operate
and preserve the business as is set forth in its proposed Budget. The use of cash collateral
is essential to continue the ordinary maintenance and operations of the business. As such,
unless the Debtor is permitted to use the cash collateral, the value of the business will
rapidly diminish.

HI

MI

8

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO I1 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO On vom a FF W DN =

Nh BR PR PR PR PD NYO NDP YD Oo wo 2 @ eo em em om oe om
on oOo on F WO DY | FO GO DAN OO OT Bh WO NM | CO

 

 

C. In Determining Adequate Protection, The Court Should Promote
Reorganization.

In determining adequate protection, Courts have stressed the importance of

promoting a debtor's reorganization. In Jn re O'Connor, supra, the Tenth Circuit stated:
"In this case, Debtors, in the midst of a Chapter 11
proceeding, have proposed to deal with cash collateral for the
purpose of enhancing the prospects of reorganization. This
quest is the ultimate goal of Chapter 11. Hence, the Debtor's
efforts are not only to be encouraged, but also their efforts
during the administration of the proceeding are to be
measured in light of that quest. Because the ultimate benefit
to be achieved by a successful reorganization inures to all the
creditors of the estate, a fair opportunity must be given to the
Debtors to achieve that end. Thus, while interests of the
secured creditor whose property rights are of concern to the
court, the interests of all other creditors also have bearing
upon the question of whether use of cash collateral shall be
permitted during the early stages of administration."

808 F.2d at 1937.

In order to promote Debtor's reorganization, the Court should grant the relief
requested herein. The Debtor has demonstrated herein that the use of the cash collateral
as proposed by the Debtor will preserve the business for the benefit of this estate and the
creditors, specifically the interest of the IRS. Indeed, a successful reorganization depends
upon the use of cash collateral as proposed herein.

//

//

9

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oon mom nn fF Oo ND =

Mm MW HHH NY NN NY NY SF SF A SP BRPePePee.es
ounuwkonskons+ = 0 OG AN DOG F&F ON += CO

 

 

IV. CONCLUSION
Based upon the foregoing, the Debtor respectfully requests that this Court grant
the relief herein requested, authorizing use of cash collateral on the terms and conditions
described in the Motion and the exhibits thereto and granting such other and further relief

as is just and proper under the circumstances.

Dated: 12/24/2019 LAW OFFICES OF MICHAEL JAY BERGER

» Awd _ fp (W—

MICHAEL JAY BERGER
Proposed Counsel for IPebtor,
Talk Venture Group, jhe.

10

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
on OO oO FF WO DN =|

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DECLARATION OF PAUL SE WON KIM

I, Paul Se Won Kim, declare and state as follows:

1. I am the President of Talk Venture Group, Inc., the debtor and debtor-in-
possession in the above-captioned matter (the “Debtor”). I have personal knowledge of
the facts set forth below and if called to testify as to those facts, I could and would
competently do so.

2. On December 19, 2019, the Debtor filed its Chapter 11 bankruptcy
petition. This is the Debtor’s first voluntary bankruptcy petition filing. The Debtor
currently and historically generates income from sale of various merchandize on
Amazon.

3. Debtor does not hold an interest in any real estate. Debtor has the
following secured creditors, listed in the priority of the UCC Financing Statements

recorded with the California Secretary of State:

1st Lien holder: _Wells Fargo Bank, N.A. Principal balance due: $ 1,005,715.00 |
Monthly payment: $ 15,052.38 Monthly payment due 15th of every
date: month
Prepetition arrears: $ 30,853.37 Postpetition arrears $ 0.00
2nd Lien holder: Wells Fargo Bank, N.A. Principal balance due: $ 226,332.81 i
Monthly payment $ 3,067.11 Monthly payment due date: 15th of every
month
Prepetition arrears: $ 6,287.57 Postpetition arrears $ 0.00
3rd Lien holder: Banc of California Principal balance due: $ 1,711,810.39 |
Monthly payment $ 22,352.81 Monthly payment due 1st of every
date: month
Prepetition arrears $ 44,956.54 Postpetition arrears $ 0.00 /
4th Lien holder: Banc of California Principal balance due: $ 84,383.79
Monthly payment: $ 575.20 Monthly payment due 15 of every :
date: month
Prepetition arrears: $ 1,150.00 Postpetition arrears $ 0.00
5th Lien holder: Aaron Knirr Principal balance due: $ 206,250.00
Monthly payment $ 4,281.41 Monthly payment due date: 1st of every
month
Prepetition arrears: $ 8,562.82 Postpetition arrears $ 0.00
6th Lien holder: American Express Principal balance due: $226,825.00 /
Monthly payment $ 19,350.00 Monthly payment due 14th of every
date: month
Prepetition arrears $ 26,975.00 Postpetition arrears $ 0.00
11

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
onr nonrhr ©O NY =

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

7th Lien holder: FC Marketplace, LLC Principal balance due: $ 333,410.00
aka Funding Circle i
Monthly payment: $ 7,573.25 Monthly payment due 9th of every
date: month
Prepetition arrears: $ 15,146.50 Postpetition arrears $ 0.00
8th Lien holder: Kalamata Capital Group__— Principal balance due: $ 331,269.80 |
Monthly payment $ 37,336.00 Monthly payment due date: Weekly paymen
of $9,334 /
Prepetition arrears: $ 74,672.00 Postpetition arrears $ 9,334.00 |
9th Lien holder: The Business Backer Principal balance due: $ 70,611.00 /
Monthly payment $ 10,555.60 Monthly payment due Weekly payment
date: of $2,638.90 i
Prepetition arrears $ 21,111.20 Postpetition arrears $ 2,638.90 |
10th Lien Pearl Beta Funding LLC Principal balance due: $ 108,221.00
holder: i
Monthly payment: $ 20,453.00 Monthly payment due Weekly payment of
date: $5,995.00
Prepetition arrears: $ 47,960.00 Postpetition arrears $ 5,995.00

4, Debtor’s priority unsecured creditor is Ohio Dept of J ob and Family
Service with an estimated claim amount of $3,173.28 for tax assessment.

5. Debtor’s general unsecured creditors consist primarily of various business
loans, Seller Note from Chris Nowak for sale of the assets of Gizmo Group to the Debtor
in April 2018, Seller Note from Derick Morris for sale of the assets of Wild Sherpa and
Cycling Sherpa to the Debtor in November 2017, and business vendors.

6. The Secured Creditors are secured by all of the assets of the Debtor, which
constitutes cash collateral. Secured Creditors’ claims are estimated at $4,304,828.79.

7. Event Precipitating the Chapter 11 Bankruptcy Filing

The Debtor is filing bankruptcy due to abrupt changes to the vendor and brand
relationships. When Debtor was formed in 2015 to acquire the assets of Stealthvid, Inc.,
over 95% of the $6 million in annual revenue were coming from the vendor
relationship between Stealthvid and Axis Communications which were sold at a 35%

profit margin. It was through this profitability that Debtor was able to re-invest its

12

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO On mom nn FF WO DN =

ND PN RN DN NYO NO NDP NO DP SB |S B@ 2 = S=@ B= B= |S =
oN OD OH B&B WHO DB | ODO OF DWDBmN DO TN FPF WO NY —|— OO

 

 

revenue and acquire additional Amazon storefront businesses of Wild Sherpa in 2017 and
Gizmo Group, Inc in 2018.

8. As of March 2019, Axis Communications has restricted the sale of their
products on Amazon and have stripped the Gold Dealer certification of 35% margin and
reduced it down to 12% margin. Due to this decrease in profitability, Debtor’s revenue
from Stealthvid, Inc has dropped over 99% and Debtor had to take bridge loans to operate
and try to focus on the sales of its existing product relationships. During the recent
months, of doing accounting, there has been a deficit of over $700,000 worth of
inventory that was once stored at the Missouri warehouse which was managed by the
former managers Mark Knirr and Ivan Gamez. Debtor intends to commence a lawsuit to
recover the value and the actions that have caused damage to Debtor.

9. Concurrently, Gizmo Group, Inc which was acquired in 2018 has had a dip
of sales of over 56% wiping out any profitability. At the present time, only Wild Sherpa
is operating at any profitability of around 6%. Debtor seeks to reorganize its debt and
continue to operate towards profitability

10. Proposed Use of Cash Collateral

Debtor currently has approximately $85,070 in its bank accounts. Debtor also
currently has accounts receivables of approximately $122,274 which it intends to collect
within the next week, as well as future income generated by the Debtor. The Debtor’s
personal property assets including the merchandise, intellectual property and other items,
which are listed in detail on Schedules A/B, attached hereto as Exhibit-2. The existing
cash and cash to be generated from future sales, accounts receivables, the personal
property as well as all other assets identified as “collateral” in the UCC Financing
Statement of Secured Creditors, attached hereto as Exhibit-3, constitute cash collateral
pursuant to §363(a) of the Bankruptcy Code. The Debtor proposes that it use the cash
collateral to pay the allowed expenses pursuant to the Debtor’s budget attached hereto.

The Debtor believes that the expenses described in the "Budget represent those expenses

13

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO On oOo nn FF W DN =

Nh DR NM PN KN NM NB NHB ND ao a2 2 SBS 2a 2a a S = =
onN ODO On BF WO HY |= OO O WAN ODO NT F&F WO NY =| OO

 

 

that the Debtor must pay in order to maintain its business operations.

11. Although the Budget represents the Debtor's best estimate of the necessary
expenses associated with the business, the needs of the business may fluctuate.
Therefore, the Debtor requests Court authority to deviate from the total expenses
contained in the budget by no more than 10% and to deviate by category (provided the
Debtor does not pay any expenses outside any of the approved categories) without the
need for further Court order.

12. In order to continue the operation of the business, the Debtor must be
authorized to use cash collateral to pay the ordinary and necessary operating expenses. If
the Debtor’s operation is interrupted, the Debtor's prospects for a successful
reorganization, would be significantly harmed.

13. | The Debtor proposes to give to its Secured Creditors a post-petition
replacement lien on all of its post-petition assets based on the priority and up to the value
of the cash collateral actually used post-petition of each of its Secured Creditors. The
Debtor is offering to its first priority secured creditor, Wells Fargo Bank, a monthly
adequate protection payment of $10,000, which payment will be due by the 20th of every
month effective January 20, 2020.

14. | The Debtor proposes that it be authorized to use the cash collateral for the
purpose of paying the reasonable, necessary and ordinary expenses of operating the
business. No expenditure will be made in excess of any line item on the Budget attached
hereto, without the express written consent of the Secured Creditors in advance unless
such expenditure is an emergency and then the Debtor shall notify the Secured Creditors
of the expenditure immediately.

MI!

MI!

II

14

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
oO On Dom & WO HD =

MM ™M NH WM PD PAP PD PO NH = @ 2 ww oo ow = =
on ooOoan tht © DYNO | OC OBO DAN DO NM A WHO ND = CO

 

 

I declare under penalty of perjury that the foregoing is true and correct and that

this declaration is executed on December 24, 2019 at Santa Ana, California.

—-

Paul Se Won Kim

15

DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
PURSUANT TO 11 U.S.C. § 363; DECLARATION OF PAUL SE WON KIM IN SUPPORT THEREOF

 
EXHIBIT-1
 

 

 

 

 

 

 

 

 

SEOLL'Z $ SeOLrz $ SEOLL'2 SeOLL'2 score $ seole $ sEeOorze $
00'0Sz 00°0Sz 00°0S2 00°0Sz 00°0S2 00°0Sz 00°0Se
00°F 00°F 00°21 00° ZF} 00°Zr1 00°LhL OO'ZrL
62° 2SE 62°L4S¢ 62 LS¢ 62° LS€ 62° 2S¢ 62° Le 62'2SE
90°9S1 90°9S1 90°9SI 90°9SL 90°9S1 90°9S1 90°9SL
00'002't 00°002't 00°002'1L 00'002'! 00'002'1 00'002't 00°002'1
ooooL'z+ = $ ooo0s’st $ 00°001‘2 00°001‘2 oo'oOL'ZL $ O0'00L'Zb $ oD;00C'rL $
00°001'2 00°008 00'001'2 00°001'2 00°001'2 00'001't 00°008
00'000'S1 00°000's! 00°000'S! 00°000'S1 00'000'S1 00°000'1t 00°00s'¢1
or'ssr'oel $ gpesc‘o7L $ S6'8S6'SLL S6'80e‘901 sesoz'sok $ s6's09's6 $ sEB0L'cs $
wsbes‘osz $ pS byo'zez $ SOLO‘ LZ SO’ 69°02 SO'L6z‘98l $ SO'L6E'PLL $ SO'LEZ‘'991 $
ys'ros'sz  $ pS bos’se $ SO'L61‘SZ SO'L6)‘SZ so'rer'ez $ sober'ez $ SOLEr'sz $
00'002'2 00'006'9 00'009'8 00°009'8 00'006'9 00'006'9 00°006'9
6r'0L0'81 6r'0L0'S1 00°000'91 00°000'91 00°000'91 00°000'91 00'000'81
SO'16S SO'L6S SO'6S SO'L6S SO'L6S S0'L6S SO'L6S
Oo'oz9'rzz $ o0080'ZOz $ oo'ose‘sel 00°00S‘821 00°008'Z91 $  00°006'0S!1 $ o0'008'0r! $
00'0S9'091 00'00S'rr1 00'0S2'0rIL 00°000'9¢1 00°00S'ZZ1 00°000'611 00°00S'011
00°00S‘0r 00'00S‘0r 00°000'22 00'00S‘zz 00°00€'S1 00°00S'¢1 00'00S'¢1
00'0zs'¢z 00'080'2z 00°009'LZ 00°000'02 00°000'02 00'00r'S! 00°008'91
oo'ooo'Lse $ o0'000'ese $ 00°000‘oee 00°000‘0bE oo'000‘z6z $ 00°000'0Z2 $ 00°000‘0Sz $
00°000'681 00'000'021 00'000's9r 00'000'091 00'000'0S! 00'000'0r+ 00°000'0€1
00'000'SP 00°000'Sr 00'000'0¢ 00°000'Sz 00°000'2t 00'000's! 00°000'S1
00'000'Zr1 00'000'8¢1 00°000'S€1 00'000'S21 00'000'SZ1 00'000'S1L 00°000's01
qUsLIND
e-unr oz-Aew 0z-adv 02-4EIN 02-994 Oc-uer 6}-99q

sasuedxg aanowojny jejoL
suleday pue aoueuazueyy ‘sot )
s}io, pue Bune,
aqn] pue |10 ‘sed
SoUBINSU] O;NY
sesuedxg sAHOwojyny
Bulsiaapy Je}0L
ediays PIM - Buisteapy
dno owzis - Buismaapy

sesuedxQ
Wold SSOJ5
Buiddiys pue spoos jo }S09 je}OL
Asaaijeg 3 WyBGle1g ‘Burddiys jejoL
eduays piiM - Laatiag 9 Buiddiys
dnolg owzid - Aiaayeg 9 Buiddiys
Aaja 9 3y6ies4 ‘Burddiys
PIOS SPOOD JO 3809 [2301
edsays PHM - S909
PIAUNESIS - SOOD
dnoid owizid - S509
SPOOH JO 3S0D
Spoon jo }s05
BWOdU] [BIOL
awodu] ediayus PIM
@WODU] PIAUES}S
awosuy dnoig owzig

awosu}

07202 ‘eunr - 6107 soquieseq
suol}0aloig

‘uj ‘dnoig asnjua, ¥i2L 0Z0Z -6 L072
 

 

 

 

 

€2°292'S €2°292'S €2'292'S €2'292'S €2'292'S €2'292'S €7' 2927'S
00°00S'1 00'00s'1 00'00S'1L 00'00s'1 00°00S'1 00'00S'1 00'00S‘t
00°002 00°002 00'S+0'! 00°SP0'L 00'SP0'L 00°SP0'L 00'S¥0'L
86°601 86601 86601 86°60} 86601 86601 86°601
00°009'0z 00°009 00°SZP'S 00°009'8 00'009'0k $  00'0Ss‘z 00°009
00°S28'r 00°06‘
00009 00°009 00°009 00°009 00°009 00°009 00°009
00°000'0z 00°000'8 00°000'01 00°0 00°0
98°S2S‘ 98°SZS‘} 98°SZs‘} 98°SZS‘b 98'SZS'b $  98°SZS'L 98°SZS‘)
€8'Cez'b eBCez'b €8'CE2'1 €8'eez'b ese?‘ eBCez tb €8'ee7Z'1
cote CO Sre £O'ZrE £O'2rE £O'CVE £0 Cre €O'CrE
v6'68E'L v6'68E'L v6'68e'2 ve'ese'Z ye6se'. $ PpGE8e'L v6'68e'Z
ee rd eed COLL eel ee td C8 bd eed
LZ ZLEL LZ ZbbL LZZbbL bZZbbL boZE2 $B TL LoCbbL
00°Sz9 00°SZ9 00°Sz9 00°Sz9 00°Sz9 00'Sz9 00°Sz9
L2°28¢'9 L2'28¢'9 L2'28'9 L2-28¢'9 L2'28¢'9 L2-28¢'9 bz'28p'9
06'°S0Z 06°S02 06°S02 06'°S0Z 06'°S02 06'°S0Z 06°S02
00°0S8 00°0S8 00°0S8 00°0S8 00'0S8 00°0S8 00°0S8
00°0S 00°0S 00°0S 00°0S 00°0S 00°0S 00°0S

Buyers edieys pla - S891019$ 6601
BOUEL]PAAINS JSAMPIW - SODIAIBS GEOL
Buyers dnoss OwiZId - S8d1AI0S GEOL

(squ04jas0}S
uozeuly JO}) Saa4 JuNODoy JUeYDIAW
soo) jeBa] pue ssauisng |e}01

say Auapenb aajsnil sn
yuswdo|aaeag sseulisng
syed 9 Sesuecr)

(yeaosdde yinod 0} yalqns ‘vydod
pue Aewoyy yq) see4 |euoIssajolg 9 |e6a7

aouesNsy] je}OL
QOUBINSU 9517}
aoursnsuy AIGeI7

aoueinsu|

sasuadxy jJeUWIE}U] BY Ja}NdwWOD |e}0L
Bunsoyqe,
SIEMYOS Je}0L
(82) axemyos) yuUsWweBeueW A10}UaAU]

(a9) AjyjuOW) aseMyOS
sasuedxg jousazU] 9 Ja}NdWIOD
(6601) Sa} g SuoIss}WWOD
SUOHNGIZUOD s/qeWeYD
saBseyD yueg
 

 

 

 

00°000'2 00'00S'9 00°00S'9 00°00S'9 00°000' 00°000'9 00°00S'9
SO'v07e SO'v07z So'v0c SO'v02 SO'r0 S007 SO'v02
00'6¥0'OL 00°60'OL 00'670'OL 00°670‘0L oo'6r0'OL $ O0'6P0‘OL $ 00°6r $
00°6¢ 00°6r 00°6¢ 00°6r 00°6r 00°6P 00°6r
00°000'oL 00°000'01 00°000'01 00'000'0! 00'000'01 00°000'01 00°0

00°S6Z 00°S6Z 00°S6Z 00°S62 00°S6Z2 00°S62 00°S62
00°0S2 00°0S2 00°0S2 00°0SZ2 00°0S2 00°0SZ 00°0Sz

zo'Sh ZO'SL zO'SL ZO'St ZO'SL ZOO'S} zo'sh

00°0 00°0 00°0 00°0 00°0 $ 00°0 $ 00°0 $
9e'PZe 9 Pe 9E'¥eE 9E'7ce ge vce ge'vce 9e'¥ZE
05°090'82 0S°090'8z 0S°090‘8z 0S°090‘8z os‘ogo'sz $ os'o90'se $ oS Orb‘O7 $
00'002'S 00°002'S 00'002'¢ 00°002'S 00'002'S 00°002'S 00'0Sz'¢
00°000'61 00°000'61 00°000'61 00'000'61 00°000'61 00°000'61 00°000'S1
os"09¢‘e os"09¢‘e os‘o9e'e os‘09¢'e osogc'e $ ososc'e $ osose's $
os‘o9¢'e os'o9e'e os'o9¢'e os'o9¢'e os'o9¢'e oso9¢'e os‘09¢'t

Pl SZz'L viSle'L VL Sle'L vEGLz'L PLSLZ'L vi Gle'L ph S2z'h
b22zS'2 b2-22s'2 bz226'2 beez6'2 wee. $ bezees $ ZL §F

 

(uozewy yim Auaiuns) Buisnoyarep,

SenNaN
quowAed jeEV01
uoneyodsues)

LbOZ/ZL/LE NO Gaia LNSW3ALVLS
ONIONVNIS 990N *ANVE OYA STISM
- YOLIGAYD GSYNIIS OL LNSAWAVd OdV

xey @ suoYdajeL

Sasuacly gy Sexe]

sasuadxg Aunsas

Msaayag 9 ebeysog
sasuedxg |josAeg Je}0)

saxel

(uonesuedwiog

JEPISU] JO BONON 0} JDalqng ‘Aed ssouBb funy
UOAA 2g jneg) sebep~q 9 SaUeIeS 19910
suonnqiujquod Auedwos |2}01

aoueunsuy UEeH

sasuedx]y a21NO
S@d1AJ3S G60L S/O puke JUBYDIEW [2301
so'zer'e $ sozzb'se $ pszse'ez $ S'z80‘C $ vS°Z86 $ pS ZEEE $ pS ZEz' LE $ awosu| Bunesedo 30N
Lygco'ze, $ -bprgez'se $§$ byLoL'ze §=6$ Lyozz‘cok = $ Lyozz'pOL $ Lygz9'es $ -Lrszr'99 $ sesuadxg je}0L

 

 
EXHIBIT-2
Fill in this information to identify the case:

Debtorname Talk Venture Group, Inc.

 

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

 

Case number (if known) 8:19-bk-14893-TA

 

OO Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property _ 1216

 

 

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

arena Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

OO No. Go to Part 2.

HB Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
Business check for DBA
3.1. Wells Fargo Bank StealthVid, Inc. 2352 $8,796.35
Checking account for
DBA
3.2. Wells Fargo Bank Midwestsurveillance 9556 $813.62
Checking account for
3.3. Wells Fargo Bank DBA Wildsherpa 3586 $93.80
Checking account for
3.4. Wells Fargo Bank DBA Gizmo Group 9617 $1,079.11
Checking account for
3.5. Wells Fargo Bank DBA Starfighter Savings 5874 $5.00
Business checking
3.6. Farmers & Merchants Bank account 6351 $245.46
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www, bestcase.com Best Case Bankruptcy
Debtor Talk Venture Group, Inc. Case number (if known) 8:19-bk-148 93-TA

Name

Business checking
account for Talk Venture
Group, Inc. dba

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.7, Chase Bank StealthVid, Inc. 6795 $2,905.10
Checking account for
3.8. Chase Bank Gizmo Group, Inc. 0302 $10,272.34
Business checking
account for Iggys
3.9. Chase Bank Sports, Inc. 3051 $607.11
Business checking
3.10 account for Wild Sherpa,
Chase Bank Inc. 5851 $3,234.29
Business checking
3.11 account for DBA Gizmo
AZLO Group, Inc. 7727 $0.00
4. Other cash equivalents (identify all)
5. Total of Part 1. $28,052.18
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
HENo. Goto Part 3.
DO Yes Fill in the information below.
Accounts receivable
10. Does the debtor have any accounts receivable?
CNo. Go to Part 4.
@ Yes Fill in the information below.
11, Accounts receivable
11a. 90 days old or less: 206,000.00 - 0.00 =... $206,000.00
face amount doubtful or uncollectible accounts
12. Total of Part 3. $206,000.00
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
investments
13. Does the debtor own any investments?
OONo. Go to Part 5.
Yes Fill in the information below.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor Talk Venture Group, Inc. Case number (if known) 8:19-bk-14893-TA

Name

14, Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:

Valuation method used
for current value

Current value of
debtor's interest

15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,

partnership, or joint venture

Name of entity: % of ownership
Talk Venture Group purchased all assets of
Gizmo Group, LLC (Seller's president is
Chris Nowak). The assets include seller's
account, marketplace account and all
associated rights, agreements and services
with the Amazon.com, domain names,
website, trade name, hosting and all
associated rights, dba Jessa Leona Baby, all
rights to trademark for "SECURE HOME BY
JESSA LEONA," customer informaton, all
social media and platform assets, Titan
Auto, all logos, advertising accounts, web
files, patents, research and products in
development, gizmo-group.com url as well
as inventory (including all inventory at
Amazon FBA warehouses, EL Mar Logistics
and West Pac). The nature of the business
is manufacture and sale of baby safety
products and auto towing strap products.
Current value of $58k is based on the value

15.1. for the inventory. 100% %

$58,000.00

 

Talk Venture Group acquired the assets of
StealthVid, Inc., which included the dba
Midwestsurveillance,
Midwestsurveillance.com, Network Camera
Supply Amazon Store with inventory, and
IGGYS sports. StealthVid is in the business
of selling security surveillance cameras
15.2. online through Amazon. 100 %

$2,000.00

 

Talk Venture Group acquired assets of Wild
Sherpa and Cycling Sherpa. Assets include
2 label printers zp505, 10 black plastic
stocking shelves, all inventory on hand at
Amazon in FBA, all shelves and racks for
holding inventory, Wildsherpa.com and all
contacts with Wildsherpa company,
Wildsherpa gmail, passwords, and google
voice phone number, Wildsherpa Amazon
Canada account Cyclingsherpa.com,
Wildsherpa.com, wildherpa (amazon),
wildsherpa (ebay), wildsherpa (facebook),
wildsherpa (twitter), and all domains owned
by wildsherpa, and Cyclingsherpa.com site.
Assets also include customer list, paypal,
ebay and shipping, various inventory, cash
in wildsherpa PNC account, balance in
paypal account and with amazon account at
closing. Nature of the business: online sale
15.3. _of bicycling apparel and shoes. 100 %

$2,000.00

 

Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy
Debtor Talk Venture Group, Inc. Case number (if known) 8:19-bk-14893-TA

 

 

 

 

 

Name
16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:
17. Total of Part 4. $62,000.00
Add lines 14 through 16. Copy the total to line 83.
Inventory, excluding agriculture assets

 

18. Does the debtor own any inventory (excluding agriculture assets)?

Hi No. Go to Part 6.
0 Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

HI No. Go to Part 7.
O Yes Fill in the information below.

Part 7: Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

O1No. Go to Part 8.
BB Yes Fill in the information below.
General description Net book value of Valuation method used Current value of

debtor's interest for current value debtor's interest
(Where available)

39. Office furniture
Racks, shelves, and other miscellaneous

 

 

 

 

office furniture. $0.00 $500.00
40. Office fixtures
41. Office equipment, including all computer equipment and

communication systems equipment and software

Computer, 2 printers. $0.00 $1,500.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;

books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles

 

 

 

 

43. Total of Part 7. $2,000.00
Add lines 39 through 42. Copy the total to line 86.
44. Is a depreciation schedule available for any of the property listed in Part 77
MNo
0D Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
BNo
Dyes
eect iaoe Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor

Talk Venture Group, Inc.
Name

Wi No. Go to Part 9.
0 Yes Fill in the information below.

rian

Real property

54. Does the debtor own or lease any real property?

HI No. Go to Part 10.
DO Yes Fill in the information below.

Part 10:

Intangibles and intellectual property

Case number (if known) 8:19-bk-14893-TA

59. Does the debtor have any interests in intangibles or intellectual property?

ONo. Go to Part 11.
I Yes Fill in the information below.

60.

General description

Patents, copyrights, trademarks, and trade secrets
Trademark for Secure Home by Jessa (United
States Patent and Trademark Office
Registration Number 5208296).

Net book value of Valuation method used
debtor's interest for current value
(Where available)

$0.00

Current value of
debtor's interest

$100.00

 

61.

Internet domain names and websites
Stealthvid.com
Midwestsurveillance.com
Wildsherpa.com
Gizmo-group.com
Jessa-leona.com

$0.00

$150.00

 

5 Amazon Storefronts:

Network Camera Supply - sells security
cameras

Starfighter Savings - sells security cameras
Iggys Sports - sells cycling gear

Wild Sherpa - sells cycling gear

Gizmo Group - sells baby safety products and
auto towing safety products

$0.00

$0.00

 

62.

Licenses, franchises, and royalties
Business license
Seller's permit

$0.00

$0.00

 

63.
64.
65.

66.

67.

Official Form 206A/B

Customer lists, mailing lists, or other compilations
Other intangibles, or intellectual property
Goodwill

Total of Part 10.
Add lines 60 through 65. Copy the total to line 89.

 

 

$250.00

 

 

Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 1077

MNo

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

page 5

Best Case Bankruptcy
Debtor Talk Venture Group, Inc. Case number (if known) 8:19-bk-14893-TA

68.

69.

Name

O Yes

Is there an amortization or other similar schedule available for any of the property listed in Part 10?
MNo
O Yes

Has any of the property listed in Part 10 been appraised by a professional within the last year?
MB No
D Yes

All other assets

70.

71,

72.

73.

74,

75.

Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

OINo. Go to Part 12.
BB Yes Fill in the information below.

Current value of
debtor's interest

Notes receivable
Description (include name of obligor)

Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)

Interests in insurance policies or annuities

Causes of action against third parties (whether or not a lawsuit
has been filed)

Other contingent and unliquidated claims or causes of action of

every nature, including counterclaims of the debtor and rights to

set off claims

Claim against former managers, Mark Knirr and Ivan

Gamez, for misappropriation of funds and inventory for

approximately $700,000 between January 2019 and June

2019. $0.00
Nature of claim Misappropriation; conversion

Amount requested

 

$700,000.00

 

76.

77.

78.

79.

Trusts, equitable or future interests in property

Other property of any kind not already listed Examples: Season tickets,
country club membership

 

Total of Part 11. $0.00
Add lines 71 through 77. Copy the total to line 90.

 

 

 

Has any of the property listed in Part 11 been appraised by a professional within the last year?
MNo
0 Yes

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Talk Venture Group, Inc. Case number (if known) 8:19-bk-14893-TA

Name

EERE serary

In Part 12 copy all of the totals from the earlier parts of the form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of property Current value of Current value of real
personal property property

80. Cash, cash equivalents, and financial assets.

Copy line 5, Part 1 $28,052.18
81. Deposits and prepayments. Copy line 9, Part 2. $0.00
82. Accounts receivable. Copy line 12, Part 3. $206,000.00
83. Investments. Copy line 17, Part 4. $62,000.00
84. Inventory. Copy line 23, Part 5. $0.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles.

Copy line 43, Part 7. $2,000.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $0.00
88. Real property. Copy line 56, Part 9.........cccccccccssesesssseseseessssseecsseesesssesssnssessaeseesssssesesseecavsesess > $0.00
89. Intangibles and intellectual property. Copy line 66, Part 10. $250.00
90. All other assets. Copy line 78, Part 11. + $0.00
91. Total. Add lines 80 through 90 for each column $298,302.18 | +91b. $0.00
92. Total of all property on Schedule A/B. Add lines 91a+91b=92 $298,302.18
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
EXHIBIT - 3
UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
Gisela Melendez

800-331-3282
|B. E-MAIL CONTACT AT FILER (optional)

 

 

 

|C. SEND ACKNOWLEDGMENT TO: (Name and Addreas)

Lien Sollutions

2929 ALLEN PARKWAY, Suite#3300 DOCUMENT NUMBER: 65450290002
HOUSTON, TX 77019 FILING NUMBER: 17-7617208736
USA FILING DATE: 11/17/2017 09:29

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

4. DEBTOR'S NAME: Provide only gng Dabtor neme (14 oF 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debior’s name); if any part of the Individual Debtor's name will not fil
In Ene 1, feave all of item 1 blank, check here 4 * and provide the Individual Debtor information in Ham 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

1a ORGANIZATION S NAME
Talk Venture Group, Inc

 

 

 

 

OR [op INDIMIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL{S) SUFFI
1c. MAILING ADDRESS cry stare | PosTaL CODE COUNTRY
277 west ist Street Eureka MN 163025 USA

 

 

 

 

2. DEBTOR'S NAME: Provide only gng Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of tha Deblor’s name); if any part of the Individual Dabtor’s name will not fl
in Gne 2b, teave ail of tem 2 blank, chack here 4.) and provide the individual Debtor information in Item 10 of the Financing Statement Addendum (Form UCC1Ad)

 

2a. ORGAN@ZATION'S NAME

OR

 

2b. INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX

 

 

2c. MAILING ADDRESS city STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ang Secured Party name (2a or 3b)

 

3a. ORGANIZATION'S NAME
Wells Fargo Bank, National Association

 

 

 

 

OR Toa, INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX
dc, MAILING ADDRESS cry STATE | POSTAL CODE COUNTRY
4101 Wiseman Bivd, Bidg 308 San Antonio TX 78251 USA

 

 

 

 

4. COLLATERAL: This financing statement covers tha fofowing collateral:

All ; whether any of the foregoing is owned now or acquired later; all accessions additions, replacements, and substitutions relating
to any of the foregoing; ail records of any kind relating to any of the foregoing; all proceeds relating to any of the foregoing
(including insurance, general intangibles and other accounts procesds)

The collateral is within the scope of Chapter 9 of the New Jersey Uniform Commercial Code, pursuant to 12A:9-102 and 12A:9-109,

 

 

 

[5- Check goty I applicable end check gniy one bac Coltetaral is {~~ held in a Trust (see UCC1Ad, ttem 17 and instructions) Py being byaD ‘6 Peraonai Rap
ea. Chack only # applicable and check only one boc 6b. Check only if applicable and check only one box
J0?Public-Finance Transaction [77 Manufactured-Home Transaction rma Debtor is a Transmitting Utility fAorcuttral Lien {CiNon-ucc Filing

 

7. ALTERNATIVE DESIGNATION (if applicable): {UTLessae/Leseor {7 Consignea/Cormignor f_Sellenveuyer ["'SaleeBator [:Licensse/Lioansor

 

8. OPTIONAL FILER REFERENCE DATA:
CA-0-61593129-54263726

 

 

FILING OFFICE COPY

 
UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS

[A NAME & PHONE OF CONTACT AT FILER (optional)
Lien Solutions

800-331-3282

]8. E-MAIL CONTACT AT FILER (optional)

 

 

 

[C. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O. Box 29071 DOCUMENT NUMBER: 69483740002
Glendale, CA 91209-9071 FILING NUMBER: 18-76448700
USA FILING DATE: 04/20/2018 07:57

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OF FICE USE ONLY

 

 

1b3... This FINANCING STATEMENT AMENDMENT ib tobe filed
40. INITIAL FINANCING STATEMENT FILE NUMBER eater NANGING § STATEME NT AMENOMENT ie or record] (or
17-7617208736 (Form UCCSAd) ang provide Debtor's nama in _

 

 

2. {4 TeRMINATION: Effectiveness of ihe Financing Statemant kientified above is terminated with respect to the security Interest(a) of Securad Party aulhorizing this Termination Statement

 

8. {ASSIGNMENT (full or partial): Provide name of Assignee In tem 7a of 7b, and address of Assignee In Item 7c and rame of Assignor in tem 9
For partial essignment, complete items 7 and 9 and also indicate effected collatem! In tem &

 

4. T™cONTINUATION: Effectiveness of tha Financing Statement identified above with respect fo the security Intsrest(s) of Secured Party authorizing this Continuation Statement ls cantinusd for the
additional period provided by applicable law

 

6.1. PARTY INFORMATION CHANGE:

 

 

 

Check one of thees two baxea: AND Check one of these three boxes to:
. . CHANGE name and/or address: Complete ADD name: Completa item DELETE nama: Give record nama
This Change affects {!oabior gr 1 'Secured Party of racont {2 tem Ga or @b; god tem 7a and 7banditem7c «=f. Taor7b, auxitiam 7c 7 tobe detated tn ttem 6a or 6D
6. CURRENT RECORD INFORMATION: Completa for Party Information Change - provide only ong name (Ga or 6b)
Ba. ORGANIZATION 'S NAME
OR
Gb, INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) SUFFIX

 

 

 

 

7. CHANGEO OR ADDED INFORMATION: Complete for Assignment or Party information Change - provide only ons nama (7a or 7b) (use exact, full name; do not amit, modify, or abbreviate any part of the
Dabtors name)

 

 

 

 

 

 

Ta ORGANIZATION'S NAME
To. INDIVIDUAL'S SURNAME
OR INDIVIDUAL'S FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL(6) SUFFIX
Tc. MAILING ADDRESS ciry STATE POSTAL CODE COUNTRY

 

 

 

 

 

8. r COLLATERAL CHANGE: Algg check one of these four boxes: Tao collateral ie DELETE collateral [RESTATE covered collateral r ASSIGN collateral
Indicate collateral:

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only ong nama (8a or 9b) (name of Assignor, if this Is an Assignment)
Ifthe is an Amendment auhorized by a DEBTOR, check here {and provide name of authorizing Debtor

 

@, ORGANIZATIONS NAME
Wells Fargo Bank, National Association

 

R
° b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) SUFFIX

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:
CA-0-63775700-55027423- Debtor: Talk Venture Group, Inc.

 

 

 

FILING OFFICE COPY
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

(A. NAME & PHONE OF CONTACT AT FILER (optional)
Gisdia Melendez

800-331-3282
|B. E-MAIL CONTACT AT FILER (optional)

 

 

 

iC. SEND ACKNOWLEDGMENT TO: (Name and Address)

Lien Sollutions

2929 ALLEN PARKWAY, Suite#3300 DOCUMENT NUMBER: 65550880002
HOUSTON, TX 77019 FILING NUMBER: 17-761 7919614
USA FILING DATE: 11/22/2017 10:18

IMAGE GENERATED ELECTRONICALLY FOR XML FILING

 

 

1. DEBTOR'S NAME: Provide only ong Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debior’s nema); if any part of the Individual Deblor's name will not fit
in line 1b, leave all of Item 1 blank, check here 1 and provide the Individual Debtor information in iam 10 of tha Financing Statament Addendum (Form UCC1Ad)

THE ABOVE SPACE |S FOR CA FILING OFFICE USE ONLY

 

1a. ORGANZATION'S NAME
TALK VENTURE GROUP, INC.

 

 

 

 

 

OR 1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDMONAL NAME(SYINITIAL(S) SUFFIX
1c. MAILING ADDRESS ciry STATE | POSTAL CODE COUNTRY
271 WEST 1ST STREET EUREKA MO 63025 USA

 

 

 

2. DEBTOR'S NAME: Provide onty gng Debtor nama (2a or 2b) (use exect, full name; do not omit, modify, or abbreviate eny part of the Deblor’s name); if any part of the Individual Debtor's name will not fi
inne 2b, toave all of tem blank, chack here 1..! and provide the Individual Deblor information in tam 4G of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

2a, ORGANIZATION'S NAME
OR 2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
2c. MAILING ADDRESS city STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ong Secured Parly neme (3a or 3b)

 

3a ORGANIZATION'S NAME

WELLS FARGO BANK, N.A.

 

 

 

OR [oa INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
3c. MAILING ADDRESS cry STATE | POSTALCODE COUNTRY
P.O. BOX 659713 SAN ANTONIO TX =| 78266-9827 USA

 

 

 

 

 

4, COLLATERAL: This financing atatamant covers the following collateral;

All accounts (Including haath care insurance receivables), deposit accounts, contract rights, chattel paper, (whether electronic or
tangible), commercial tort claims, instruments, promissory notes, investment property, general intangibles (ind uding payment
intangibles and software), letter of credit rights, letters of credit, and other rights to payment of every kind now existing or at any
time hereafter arising.

All inventory, including af] goods held for sale or lease or to be furnished under contracts for service, or goods so leasad or
furnished, raw materials, component parts, work in process and other materials used or consumed in Grantor's business, now or at any
time hereafter owned or acquired by Grantor, wherever located, and ail products thereof, whether In the possession of Grantor, any
warehousamen, any bailee or any other person, or In process of delivery, and whether located at Grantor's places of bus ness or

 

 

 

>. Check only i applicable and check only one box. Collateral is 7": hakd in a Trust (mse UCC1Ad, tem 17 and instructions) {7j being bya DB ‘a Personal Rap dade
|6a. Check onty l eppticable and check only one box 8b. Check only if applicable and check anly one box:
[72 Public-Finance ‘Transaction [7 Menufactured-Home Transaction rua Debtor is 9 Transmitting Vility {U-Aorcutural Len fU:Nonucc Fling

 

7. ALTERNATNE DESIGNATION (if applicabia): {[Lossae/Lesaor {” Consignsa/Consignor [/_ SallerBuyer [SalleeBator {UiLicensee/Licansor

 

8. OPTIONAL FILER REFERENCE DATA:
CA-0-61670750-54286095

 

 

 

FILING OFFICE COPY

Q
Page 2

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

Debtor nama did not ft, chack here 3...”

9. NAME OF FIRST DEBTOR: Same as line 12 oF 1b on Financing Statement, F ine 1b was leit biank because indWvidusl

 

Qa. ORGANIZATION'S NAME

TALK VENTURE GROUP, INC.

 

 

9b. INDIVIDUALS SURNAME
OR

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(S)INTITAL(S}

SUFFIX

 

 

DOCUMENT NUMBER: 65550880002

IMAGE GENERATED ELECTRONICALLY FOR XML FILING

 

THE ABOVE SPACE IS FOR CAFILING OFFICE USE ONLY

10. DEBTOR'S NAME: Provide (40a or 10b) only eng additional Deblor name or Debtor name that did not fit in line 1b ar 2b of the Financing Statement (Form UCC‘) (use exact, full name, do not omit,
modify, or abbraviale any part of the Debtor's name) and enter the maliing address In line 10c

 

10a. ORGANIZATION'S NAME

 

10b. INDIVIDUAL'S SURNAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR | (NDIVIDUALS FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL(S) SUFFX

10c, MAILING ADDRESS ciry STATE POSTAL CODE COUNTRY
11. TADDMONAL SECURED PARTY'S NAME o 1:ASSIGNOR SECURED PARTY'S NAME: Pravice only ane name (11a oF 11b)

41a. ORGANIZATION'S NAME
OR

41b. INDIVIBUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
ite. MAILING ADDRESS city STATE POSTAL COUE COUNTRY

 

12. ADDITIONAL SPACE FOR ITEM 4 (collateral):
elsewhere

All equipment, goods, tools, machinery, furnishings, furniture and other equipment and fixtures of every kind now existing or
hereefter acquired, and all improvements, replacements, accessions and additions thereto and embedkied software included therein,
whether located on any property owned or leased by Grantor or elsewhere, including without limitation, any of the foregoing now or at
any time hereafter located at or installed on the land or in the improvements at any of the real property owned or leased by Grantor,
and ail such goods after they have been severed and removed from any of said real property.

 

RECORDS (¥ appiicabis)

43. fi: this FINANCING STATEMENT is to be filed [for record] (ar recorded) inthe REAL ESTATE

14. This FINANCING STATEMENT:
covers timber to ba cut

7. covers ae-endractad colistaral 1 ws fiedas a fixture fling

 

does not have a racord Interest).

15. Name and address of RECORD OWNER of reat estate described in ttem 16 (if Debtor

 

16. Description of ree! estate:

 

17. MISCELLANEOUS:

 

 

FILING OFFICE COPY

 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
IA. NAME & PHONE OF CONTACT AT FILER (optional)
Lien Solutions
800-331-3282
1B. E-MAIL CONTACT AT FILER (optional)

 

 

 

IC. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O. Box 29071 DOCUMENT NUMBER: 69492770002
Glendale, CA 91209-9071 FILING NUMBER: 18-7644730494
USA FILING DATE: 04/20/2018 11:17

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

4. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do nat omil, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's name will nat fit
in line 1b, leave ail of item 1 blank, check here 1 end provide the Individual Debtor Information in item 10 of the Financing Statement Addendum (Form UCCtAd)

 

 

 

 

 

 

1a. ORGANIZATION'S NAME

Talk Venture Group, Inc.
OR 1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)}INITIAL(S) SUFFIX
ic. MAILING ADDRESS city STATE FOSTAL CODE COUNTRY
600 W Santa Ana Bivd.,, Suite 114A Santa Ana CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide only ene Debtor nama (2a or 2b) (use exact, full name; do not amit, modify, or abbreviate any part of lha Debtor's name); It any part of the Individual Debtor's name will not fil
in Ine 2b, leave all of Hem 2 biank, chack hare ... and provide the Individual Debtor information tn item 10 of the Financing Statement Addandum (Form UCC1Ad)

 

2a ORGANIZATION'S NAME

 

R
o 2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFOX

 

 

2c. MAILING ADDRESS cry STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ang Secured Party name (2a or 3b)

 

3a ORGANEATION'S NAME
Banc of California, National Association

 

 

 

 

 

 

OR To INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX
3c. MAILING ADDRESS cIry STATE | POSTAL CODE COUNTRY
3 MacArthur Place Santa Ana CA 92707 USA

 

 

4. COLLATERAL: This financing statament covers the following collateral:

Al} inventory, equipment, accounts (including but not limited to all health-care-insurance receivables), chattel paper, mstruments
(including but not limited to all promissory notes), letter-of-credit rights, letters of credit, documents, deposit accounts,

investment property, money, other rights to payment and performance, and general intangibles (including but not limited to all software
and all payment intangibles); all oil, gas and other minerals before extraction; all oil, gas, other minerals and accounts

constituting as-extracted collateral; all fixtures; all timber to be cut; all attachments, accessions, accessories, fittings,

increases, tools, parts, repairs, supplies, and commingled goods relating to the foregoing property, and all additions, replacements of
and substitutions for all or any part of the foregoing property; all insurance refunds relating to the foregoing property; all good

will relating to the foregoing property; all records and data and embedded software relating to the foregoing property, and all
equipment, inventory and software to utilize, create, maintain and process any such records and data on electronic media; and all

 

 

 

[S- Chack only # applicabla and check only one bax Collateral is {*~! hald in a Trust (sea UCC1 Ad, item 17 ant instructions) ft being by aD a F p
162. Check only f applicable and check onty one bac 6b. Check only if applicable and chack only one box
77 Public Finance Tranaactian J Menufactured-Home Transaction rua Debtor Is @ Transmitting Utility [7 Aorcutural en {Nonucc Filng

 

7. ALTERNATIVE DESIGNATION (if applicable): {"“Lessac/Lossor 7° Consignes/Canaignor [77 SellenBuyer {(BateeBalor [UiLicensee/oansor

 

8. OPTIONAL FILER REFERENCE DATA:
CA-0-63781245-55029513

 

 

 

FILING OFFICE COPY
Page 2

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

Oabtor name did not fit, chack here {2

9. NAME OF FIRST DEBTOR: Same as line 18 or 1b on Financing Statement, # Ine 1b was left blank because indivkiual

 

9a ORGANIZATIONS NAME
Talk Venture Group, Inc.

 

 

9b. INDIVIDUAL'S SURNAME
OR

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(SVINTITAL(S)

 

SUFFIX

 

 

DOCUMENT NUMBER: 69492770002

IMAGE GENERATED ELECTRONICALLY FOR XML FILING

THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

 

10. DEBTOR'S NAME: Provide (102 oF 10b) only one additional Deblor name or Debtor name that cid not fit in line 1b or 2b of the Financing Stalement (Form UCC) (use exact, full name; do not omit,
modify, or abbraviale any part of the Debior’s name) and enter the maliing address in fina 10

 

10a. ORGANIZATIONS NAME

 

10b. INDIVIDUAL'S SURNAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR | (NOIVIDUAL'S FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL (8) SUFFO&

10c. MAILING ADDRESS cry STATE |POSTALCODE COUNTRY
11. TADDMONAL SECURED PARTY'S NAME or TASSIGNOR SECURED PARTY'S NAME: Provide only ona name (11a oF 11b)

119, ORGANIZATION'S NAME
OR

11b, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}ANITIAL(S) SUFFK
146. MAILING ADDRESS ciry STATE | POSTAL CODE COUNTRY

 

12, ADDITIONAL SPACE FOR ITEM 4 (oollateral):

supporting obligations relating to the foregoing property; all whether now existing or hereafter arising, whether now owned or
hereafter acquired or whether now or hereafter subject to any rights in the foregoing property; and all products and proceeds
(including but not limited to all insurance payments) of or relating to the foregoing property.

 

RECORDS {F applionbla)

13. f: This FINANCING STATEMENT Is lo be filed [for record] (or recorded) inthe REAL ESTATE

14. Tis FINANCING STATEMENT:
‘covers timber to be cul T° covers as-axtracted collateral nm is filed es a fidure filing.

 

does not have a record interest}

15. Name and addrasa of RECORD OWNER of real estate described in tiem 16 (if Debtor

 

18. Description of real estate:

 

17. MISCELLANEOUS:

 

 

FILING OFFICE COPY

 
UCC FINANCING STATEMENT

FOLLOWINSTRUCTIONS

lA. NAME & PHONE OF CONTACT AT FILER (optional)
Lien Solutions
$00-331-3282

B. E-MAIL CONTACT AT FILER (optional)

 

 

 

iC. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O, Box 29071 DOCUMENT NUMBER: 69492800002
Glendale, CA 91209-9071 FILING NUMBER: 18-7644730757
USA FILING DATE: 04/20/2018 11:21

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

4. DEBTOR'S NAME: Provide only gp Debtor name (1 or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's name will not fit
in line 1b, teave ail of item 1 blank, check here Y and provide the individual Debtor information in Hem 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

 

 

1a. ORGANIZATION S NAME

Talk Venture Group, Inc.
OR 1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFX
tc. MAILING ADDRESS city STATE POSTAL CODE COUNTRY
600 W Santa Ana Bivd., Suite 114A Santa Ana CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide only gng Debtor name (22 or 2b) (use exact, full name; do nol omit, modify, or abbreviate any part of the Debtor's name); If any part of the Individual Debtor's name will not fil
in Ene 2b, teave ail of Item 2 blank, chack hare 177 end provide the Individual Debtor Information in tem 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

2a ORGANIZATION'S NAME
GR 2b. INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S) SUFFX
2c. MAILING ADDRESS cry STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ong Securad Party name (3a or 3b)

 

da ORGANIZATION'S NAME
Banc of California, National Association

 

 

 

 

 

 

 

 

 

OR 3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S }INITIAL(S) SUFFUC
3c. MAILING ADDRESS cry STATE POSTAL CODE COUNTRY
3 MacArthur Place Santa Ana CA 92707 USA

4. COLLATERAL: This fi 1” covers

the g
All inventory, equipment, accounts (including but not limited to all health-care-insurance receivables), chattel paper, instruments
(including but not limited to all promissory notes), letter-of-credit rights, letters of credit, documents, deposit accounts,
investment property, money, other rights to payment and performance, and general intangibles (including but not limited to all software
and all payment intangibles); all oil, gas and other minerals before extraction; all oil, gas, other minerals and accounts
constituting as-extracted collateral; all fixtures; all timber to be cut; all attachments, accessions, accessories, fittings,
increases, tools, parts, repairs, supplies, and commingled goods relating to the foregoing property, and all additions, replacements of
and substitutions for all or any part of the foregoing property; all insurance refunds relating to the foregoing property; all good
will relating to the foregoing property; all records and data and embedded software relating to the foregoing property, and all
equipment, inventory and software to utilize, create, maintain and process any such records and data on electronic media; and all

 

5. Chack only # applicable and check only one bax. Collateral is tr hald in @ Trust (pee UCC1 Ad, item 17 and instructions) qT: being adminisiered by a Decedent's Pereona! Representalive

 

]68. Check onty F applicable and check only one box 6b. Check only if appScable and check only one box
7 Public-Finance Trengectlon [7 "Manufactured-Home Transaction ra Debtor Is a Transmitting Uisity [oArcuttral Len {UNen-uce Fling

 

7. ALTERNATIVE DESIGNATION (if applicable): {([LesseosLesaor {07 Consignea/Consignor {7 SellerBuyer {({BateeBallor {{iUlcensee/Licansor

 

8. OPTIONAL FILER REFERENCE DATA:
CA-0-63781353-55029559

 

 

 

FILING OFFICE COPY
Page 2

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

Debtor name did not fit, chack here 9...:

9. NAME OF FIRST OEBTOR: Same as line 12 oF 1b on Financing Statement, f ine 1b was left biank because individual

 

Qa. ORGANIZATION'S NAME

Talk Venture Group, Inc.

 

 

9b. INDIVIDUAL'S SURNAME
OR

 

FIRST PERSONAL NAME

DOCUMENT NUMBER: 69492800002

 

ADDITIONAL NAME(S)INTITAL(S)

 

SUFFIX
IMAGE GENERATED ELECTRONICALLY FOR XML FILING

 

 

 

modify, or abbraviate any part of the Debtor's name) and enter the mating address In fine 106

10. DEBTOR'S NAME: Provide (102 or 10b) only png additional Deblor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) {use exact, full name; do not omit,

 

40a. ORGANIZATION'S NAME

 

10b. INDIVIDUAL’S SURNAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR | INDIVIDUALS FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL(S) SUFF&

10c. MAILING ADDRESS cry STATE | POSTALCODE COUNTRY
14. [ADDMONAL SECURED PARTY'S NAME or TASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 1 1b)

11a. ORGANIZATION'S NAME
OR

11b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}ANITIAL(S) SUFFX
14¢. MAILING ADDRESS cry STATE | POSTAL CODE COUNTRY

 

 

 

 

12, ADDITIONAL SPACE FOR ITEM 4 (ooltateral):

supporting obligations relating to the foregoing property; all whether now existing or hereafter arising, whether now owned or
hereafter acquired or whether now or hereafter subject to any rights in the foregoing property; and al} products and proceeds
(including but not limited to all insurance payments) of or relating to the foregoing property.

 

13. {2 This FINANCING STATEMENT lo ta be fled [for record] (or recorded) intha REAL ESTATE
RECORDS (I epplicabla)

14, This FINANCING STATEMENT:
P covera timber to be cul 1 coven es d 17 te fledas a fixture fing

 

15. Name and address of RECORD OWNER of reat estate described In liam 16 (if Dabtor
does not have a record Interest;

 

16. Description of raai estate:

 

17. MISCELLANEOUS:

 

 

FILING OFFICE COPY

THE ABOVE SPACE I$ FOR CA FILING OFFICE USE ONLY

 
UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

Lien Solutions

800-331-3232

1B. E-MAIL CONTACT AT FILER (optional)

 

 

 

IC. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O, Box 29071 DOCUMENT NUMBER: 69495420002
Glendale, CA 91209-9071 FILING NUMBER: 18-76447532
USA FILING DATE: 04/20/2018 12:35

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE |S FOR CA FILING OFFICE USE ONLY

 

 

 

 

 

. A 1b... This FINANCING STATEMENT AMENDMENT is tobe filed or

4a, INITIAL FINANCING STATEMENT FILE NUMBER git tie PANCING Sta Taare MENON Bib {for (
18-7644730757 (Form UCC3Ad) ang provide Deblar's name intiam 13

2. T TERMINATION: Effectivaness of the Financing Statement identified above is d with respect to the tty Hr (3) oF Party Ing this Termination Statement

 

3. {ASSIGNMENT (hl or partian: Provide name of Assignee in tem 7a or 7b, and address of Assignee In Item 7c and name of Assignor in tem 9
For partial essignment, complete items 7 and 9 and aiso indicate affecied collateral in tem 8

 

 

4. CONTINUATION: Effectiveness of the Financing Statement kdentified above with respect to the rity (a) of 9 d Party a 1g this Continuation Stat is continuad for the
additional period provided by applicable taw

 

5.3. PARTY INFORMATION CHANGE:

 

 

 

Check one of these two boxes: AND Check gna of thase three baxes to:
. CHANGE name arxor address: Complete ADD nama: Complete item DELETE name: Give record name
This Change affects T:oebtor or J Secured Party of record 17 Hem Ga or 6b; and tem 7a and 7b and tem 7c ... Teor 7b, and ttsm 7 |... tobe datated In item 6a or 6b
6. CURRENT RECORD INFORMATION: Compiste for Party Information Change - provide only ong name (Ga or 6b)
Ga ORGANIZATION'S NAME
GR 6b, INDIVIOUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S YINITIAL(S) SUFFIX

 

 

 

 

7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party information Change - provide only one name (7a cr 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the
Debtor's name)

 

 

 

 

 

 

Ja. ORGANIZATIONS NAME
To. INDIVIDUAL'S SURNAME
OR
INDIVIDUALS FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL(8) SUFFI
Tc. MAILING ADDRESS Ciry STATE POSTAL CODE COUNTRY

 

 

 

 

 

8. Vv COLLATERAL CHANGE: Also chack one of these four boxes: Tapp collateral! y DELETE collateral Inestare covered collateral t ASSIGN coltteral
Indicate collateral:

See Attachment(s)

 

fo. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only ong name (8a or 9b) (name of Assignor, If this ls an Assignment)
if ths ls an Amendment authorized by a DEBTOR, check here TT and provide name of authorizing Debtor

 

a. ORGANIZATIONS NAME
Banc of California, National Association

 

IR
° b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDMONAL NAME(SYINITIAL(S) SUFFIX

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:
CA-0-63782838-55030380- Debtor: Talk Venture Group, Inc.

 

 

 

FILING OFFICE COPY
All inventory, equipment, accounts (including but not limited to all health-
care-insurance receivables), chattel paper, instruments (including but not
limited to all promissory notes), letter-of-credit rights, letters of credit,
documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all attachments, accessions,
accessories, fittings, increases, tools, parts, repairs, supplies, commingled
goods, relating to the foregoing property, and all additions, replacements of
and substitutions for all or any part of the foregoing property; all insurance
refunds relating to the foregoing property; all good will relating to the
foregoing property; all records and data and embedded software relating to the
foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all insurance payments)
of or relating to the foregoing property and EXHIBIT A attached hereto and made
part hereof by this reference; whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of
the foregoing; all proceeds relating to any of the foregoing (including
insurance, general intangibles and accounts proceeds).

 

This page and any following pages include and merge any text received for the collateral description with any attachments.
[sip YD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[rsserece para Azo 82 EEE 5 Gra SAO
ours ws ws wd 3 ts7 1 Ot Be Hi SRO VA OL IROLYA
é TEE GH os 7 oe Bt wee s £2} LIers Oma
ss es ss o SS SER T a5 3 eS STORIG 4503 105
os 3 ss ose UF fee or or, ROL HER
psstere ss Peeer as EXOT E 5 TCE 5 | $e 0E & HOLIE
WiE6 9 1 3 ws ae GP WBF STe " te WSL HSE
acuert ee oe oz Wn, Seest Eg 2 $a Siiayens wins
SLAG st is. se 4 6 Senur azz 1% SANS OVS
irvay) St 75> 635 ‘Boek SKE st Bd SHC ASE SKIDS 2595 Shiess OsOs _
EX Ma we BSF iS way Ee BODE HOST URES OS
pees S$ | ee Ther We. aa 9 459- we bie 92 Wiis - Be TaCe.
ar 62h'0. o5 269% wy Ta Brat >: OF it KEYS OI} THA SBOE
STE wt SESE 5 6st Cok ete OE % Ser RU OOS tea
PRS e  SLiee Tite a] hh Gea, Wass wz € Tz SERAYS SIO?
Bork Crore Ss OF Ok EL 3 Ury S58 CFLs Pais Ts
| 65°248'S tee 3 3952 Sy eet 28ez vt OSs oi ae OE weaved L£ed
ECROPE wee 5 eps oe : aet Sette, Sime Tr ris ters
bSCevh s oy: SEI, Wwe Ls OREITE Wi. sty RAM LEO
BESET 5 485! Cee $ [ese Ostet BIH g | e5 wz SHR RODS Summ
Ca j eeer <a Seat 7 BF 5 | wets : ay ¥505-S TOES sas
| 36 Gem Story +3985 ot" 5 TER tx 89> ae CHT Wo 23S
BACT iets tre taR5 epases ct Baz INH BiGe
RTECS Be 23et Sy Sot Bees Sy s'9 3 Fe shies
Cue evel $ Wee Ba we Se 5ee as oa iit
ORR, GS thee eae, yak Can} te tak we $8 patio ae
eis Ss] sor : bake 114 Cat? HRRE Siar ote Wit MMOS poe
FELICE We “ETT we SKE sos EZ ‘ £97. El CWE SEF
ba'6ee'5 26% Sere ood i UIT 9S bat wey $ HE 46l SURVA WUEIN
Os wesy Sle Sat tre a ONTHCT ay 3 sey ed ROOK SOR
oetae oe STS 3 tip wy CRE Bser aE z we Heo Sava SEEM
Oe PELOP a tb $ OLE S BEt Les yo6SI] I toe § QUST “6S SDR soere
BRPSA Tes | Bava OD DED | ANG WES WIDE, TELUS ISGP ISVEREE | VOLMSE NOTED ROM | I WIOSEISD HLIVA | DUT HIS 1909 SOVRRIN 4 OMUGALIANG Whe NOGA Thawed

 

{317 ‘dNOUS ONZID} STOZ/9T/P NO 35073 LY AYOLNAAN GILWALISA

HOREDRIEAE RAV PL CYL BET CSG ON YLAIG BS,
UCC FINANCING STATEMENT AMENDMENT

FOLLOWINSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
Lien Solutions

800-331-3282

|B. E-MAIL CONTACT AT FILER (optional)

 

 

 

{C. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O. Box 29071 DOCUMENT NUMBER: 69495450002
Glendale, CA 91209-9071 FILING NUMBER: 18-76447535
USA FILING DATE: 04/20/2018 12:37

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OF FICE USE ONLY

 

 

4b3... Thie FINANCING STATEMENT AMENDMENT Is tobe filed
1a. INITIAL FINANCING STATEMENT FILE NUMBER ge ide RANGING STATEMENT AMEROWENT lia ffor (or
18-7644730494 (Form UCC3Ad) ang provide Dablor's nama in Item 43

 

 

2. {7-TERMINATION: Effectiveness of the Financing Statamant identified above is terminated with respect to the sacurity Interest(s) of Secured Party authorizing this Terminalion Slatement

 

3. {ASSIGNMENT (full or partial): Provide name of Assignee In tem 7a or 7b, and address of Assignee In lism 7c and name of Assignar in tem 9
For partial assignment, compiete tems 7 and 9 and also indicate affacted collateral In tem &

 

4. TICONTINUATION: Effectiveness of the Financing Statement identified above with raspect to the sacurity Intarast(s) of Secured Party authorizing ths Continuation Statement ls cantinued for the
additional period provided by applicable aw

 

5.1. PARTY INFORMATION CHANGE:

Check ong of theae two boxes: AND Check one of these three boxes to:
4 . CHANGE name and/or address: Complete ADD name: Complate tem DELETE name: Give record name
This Change affects T ipebior of 17 secured Party of record. ..a tem Ga or 6d; and item 72 and 7b and Kem 7c |... 780F 7b, aod ttem 7c ... (0 be delated ir item Ga or 6b

 

8. CURRENT RECORD INFORMATION: Completa for Party Information Change - provide only ong name (6a ar 6b)

 

6a. ORGANIZATION'S NAME

 

OR
8b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S )INITIAL(S) SUFFI

 

 

 

 

7. CHANGED on fooEn INFORMATION: Complete for Assignment or Party Information Change - provide only ona name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the
Debtors name)

 

7a. ORGANIZATION'S NAME

 

Tb, INDIVIDUAL'S SURNAME

 

 

 

 

OR | INOIIDUAUS FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL (8) SUFFIX
7c. MAILING ADDRESS cry STATE |POSTALCODE COUNTRY

 

 

 

 

 

B. iv COLLATERAL CHANGE: @lgg check gine of there four boxes: Tao collateral J DELETE collateral M restate covered collateral T ASSIGN collateral
indicate coliataral:

See Attachment(s)

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only gng name (82 or 9b) (nama of Assignor, if this Is an Assignment)
tia is an Amendment authorized by s DEBTOR, chack here {and provide name of authorizing Debtor

 

a ORGANIZATIONS NAME
Banc of California, National Association

 

R
° b. INDIVDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINTAL(S) SUFFIX

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA:
CA-0-63782733-55030383- Debtor: Talk Venture Group, Tuc.

 

 

 

FILING OFFICE COPY
All inventory, equipment, accounts (including but not limited to all health-
care-insurance receivables), chattel paper, instruments (including but not
limited

to all promissory notes), letter-of-credit rights, letters of credit,
documents, deposit accounts, investment property, money, other rights to
payment and

performance, and general intangibles (including but not limited to all software
and all payment intangibles); all attachments, accessions, accessories,
fittings, increases, tools, parts, repairs, supplies, commingled goods,
relating to the foregoing property, and all additions, replacements

of and substitutions for all or any part of the foregoing property; all
insurance refunds relating to the foregoing property; all good will relating to
the

foregoing property; all records and data and embedded software relating to the
foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether

now existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property;

and all products and proceeds (including but not limited to all insurance
payments) of or relating to the foregoing property and EXHIBIT A attached
hereto and made part hereof by this reference; whether any of the foregoing is
owned now or acquired later; all accessions, additions, replacements, and
substitutions relating to any of the foregoing; all records of any kind
relating to any of the foregoing; all proceeds relating to any of the foregoing
(including insurance, general intangibles and accounts proceeds) .

 

This page and any following pages include and merge any text received for the collateral description with any attachments.
[sip YF

 

{371 ‘dhOUd OWZID} S1OZ/9T/e NO 3S01D Lv AYOLNAAN GILYINLLS3

HORRIBLE LU CET Ot ies NEI BL,
 

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

 

A. NAME & PHONE OF CONTACT AT FILER (optional)
StealthVid, Inc

 

B. E-MAIL CONTACT AT FILER (optional)
aknirr@yshoo.com

 

Po CRAIN AAAS ORME IT TR ree

##4PLEASE RETURN TO***
CSC
2710 Gateway Oaks Drive, Suite ISON
Sacramento, CA 95833
Acct. #10011306

 

4

|

 

18-7645720878
04/25/2018 13:22

wu) 2
FUMIO

SECRETARY OF STATE
68632260003 uF} FHI

THE ASOVE SPACE IS FOR FILING OFFICE USE ONLY

 

+. DEBTOR'S NAME. Provide only one Debtor name (12 of 1b) (use exact, full name; do nol omit, modify, or abbrewete any part of the Dedtor’s name): it any part of the Individua! Debtors
name wil not fil it ine 1b. leave all of item 4 blank, check here O and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

 

1a. ORGANIZATIONS NAME
Talk Venture Group, Inc

 

 

 

ORT INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SHINIVIAL{S) SUFFIX
4c. MAILING ADDRESS CITY STATE [POSTAL CODE COUNTRY
600 W Santa Ana Blvd Unit 114A Santa Ana CA |92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide onty ong Debtor name (26 of 2b) (use exact, full name; do nol omit, modify, or abbrewate any part of the Debtor's name): If any part of the Indimdual Debtor's
name wit not fit ii bne 2b, teave all of item 2 blank, check here 0 and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ag)

 

2a. ORGANIZATION'S NAME

 

 

 

 

 

 

 

 

OR Pe INDIVIDUALS SURNAME FIRST PERSONAL NAME [ADDITIONAL NAME(S)ANITIAL(S) [SUFFIX
2c. MAILING ADDRESS city STATE [POSTAL CODE COUNTRY
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ang Secured Party name (3a of $b)

3a. ORGANIZATION'S NAME

StealthVid, Inc
OR [3p INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) [SUFFIX
3c, MAILING ADORESS CITY STATE [POSTAL CODE COUNTRY
15017 Texas St Austin TX |78734 USA

 

 

 

 

 

4. COLLATERAL: This 7

 

covers the y

All assets of the Debtor. The sale or other disposition of any of the collateral by the Debtor or any other person shall be

deemed to violate the rights of the Secured Party.

**Refer to attached Promissary Note for Sum $206,250.00 Plus Accrued Interest of 5% revised 12/02/2016**

 

5. Check onty if applicable and check only one box: Collateral is
6a. Check pniy if applicable anc check onty one box:

held in @ Trust (s60 UCCtTAd, item 17 and instructions)

being administered by a Decedent's Personal Representative
6b. Check only if applicable and check only one box:

 

 

| } Publc-Finance Transaction Manufactured-Home Transacton —_[~] A Debtor is a Transmitting Utility Agnouttural Lien Non-UCC Fiing
7. ALTERNATIVE DESIGNATION (if applicable): Lessee/Lestor wU Consignee/Consigner Ty Soller/Buyar ol Baillee/Bailor Licensee/.icensor

 

8. OPTIONAL FILER REFERENCE DATA:

Seller Finance Note from Asset Sale of Business - $206,250.00

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC‘) (Rev. 04/20/11)

International Association of Commercial Administrators (IACA)
 

PROMISSORY NOTE

$206,250.00 August 31, 2016

FOR VALUE RECEIVED, TALK VENTURE GROUP, INC. ("Maker'), promises to
AARON KNIRR (Eayee', in lawl money of to Unied Statse of emarioe fe hte
Percent (33) eau! Rarer a tansre Faty Datars (206.280.00). with fhe
percent (5%) annual interest accruing thereon (this "Nota’). This Note constiuies
percent annual interest loan by Payee to Maker, ? “~

Payment of this Note is subordinated to the payment of all obligations of the
Maker hareof to Wells Fargo Bank, National Association pursuant to the ferms of
| 2 Subordination Agreement dated as of 08-37-18 as amended or
modified from tme to time by the perties thereto, and any replacements or
substitutions therator (tha “Subordination Agreement”). Such subordination
Inckrdes but is not Emited to full stand-by subordination for five years from the
fate of closing on the sale of assets ror StealthVid,, inc. to Talk Vanture Group,

Lo PAYMENTS

(a) Principal payments under this Note shall be made in the amounts and on
dates set forth below: ,

{$206,280.00 plus_all_acerped_and_unpaid imterest upon the expiration of the
Subordination Agreement (at least five but in no event more than five years
Tro the date Of clasing), | BPH be S6FSSd UpdA fh wit

     

    

      

  
 

    
   

Po AE

(>) = All payments under this Note will be made by check to Payee, at such place in

day thet fe not a business day, such payment will be due
folowing business day.
{c) Maker may, without premium or penalty, at any time and from time to time,

afl portion of the outstanding amounts due under this Note. Any
Portal prepayments Wil be applied fret to iterest, H eny, and next to orincipe

(a)

 

Note.
(6) Upan the occurrence of an Event of Default (unless all Evenis of Default have
been cured by Maker or waived by Payee), at Payee's option, without demand or

1 .

et

|
|
|
|

Coeasece969

 
 

®

” (a)

{b}

(°)
{d)

i)

date first set forth above, and

Maker hereby waives presentment, demand, diligence, and notice of
every kind and nature (except for notice under this and agrees
that Meker shail remain ilable for all amounts due hereunder notwithstanding any
extension of fime or change in the terms of payment of this Note granted by
Payee, any change, siteration or release of any property now or hereafter
securing the payment hereof or any delay or failure by Payee to exercise any
rights under thig Note, None ef the provisions henaaf and nana of the Payee's
Fights of remedies hereunder on account of atiy past of future defaults shall be
deemed t> have been waived by Payee's acceptance of any past due
Installments or by any indulgence granted by Payee to Maker. , ‘

MISCELLANEOUS

ts and Successors, This Note may not be assigned or transferred
party without the prior written consent of the afer. Any other

or transfer without such prior written consent will be void. Subject to
the foregoing, this Note will Inu to the benefit of the heirs, executors,
administrators, legal representatives, successors, and permitted assigns of
Maker and Payee.

  

   

overmning [ Resolution. This Note wil be govemed by, consis
interpreted, and enforced in socordanse with the laws of the State of

without regard to conflicts of laws principles that would require the application of
any other law. Any dispute arising out of or relating to this Note wil be resolved
before the Orange County Superior Court In Orange County, California.

All notices and other communications required or permitted by thie Note
in wittng to the Rzet known address of the party fo whom notios fs given,

and warrants that the person signing for Maker

has the authorily to sign this Note on behalf of Maker.
| MAKER: TALK VENTURE GROUP, INC. August 31, 2016.

£0089¢¢E969

 

 
 

By:

 

 

Paul
] PAYEE: AARON KNIRR August 31, 2016
OT. flO
Rearon Knit

CONFIRMATION BY PAYEE THAT MAKER HAS PAID ALL PRINCIPAL AND
INTEREST DUE AND OWING UNDER THE TERMS OF
THE PROMISSORY NOTE

. PAYEE: AARON KNIRR Date:

 

Aaron Knir

“Revised 12/02/16***

The parties agree that the payee, “Aaron Knirr’, shall be substituted and replaced with "StealthVid, Inc" and that
payments of $3892.19 will begin on the 1st day of September 2018, until the balance and all accrued unpaid
interest has been paid in full.

Maker. Talk Venture Group, Inc

By: —
ni, President

Payee: StealthVid, Inc

wT KE

Aaron Knirr, President

€G00922£969

 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
Lien Solutions
800-331-3282
|B. E-MAIL CONTACT AT FILER (optional)

 

 

 

C. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O, Box 29071 DOCUMENT NUMBER: 76191060002
Glendale, CA 91209-9071 FILING NUMBER: 19-7693169930
USA FILING DATE: 01/22/2019 11:54

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY
Ss SS ra

1. DEBTOR'S NAME: Provide only gng Debtor name (1a oF 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the individual Debtor's name will not fit
in line 1b, leave all of item 1 blank, check here TT and provide the Individual Debtor information in item 10 of the Financing Sistement Addendum (Form UCC1Ad)

 

 

 

 

 

 

1a. ORGANIZATIONS NAME
TALK VENTURE GROUP, INC.
OR Fa NOMIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIK
1c, MAILING ADDRESS city STATE | POSTAL CODE COUNTRY
600 W SANTA ANA BLVD STE 114A SANTA ANA CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide only ang Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Deblor’s name); If any part of the iIndidual Debtor's name will not fit
in Ine 2b, leave all of Item 2 blank, check hare 4... and provide the Individual Debtor information in Item 10 of the Financing Statement Addendum (Form UCC1Ad}

 

 

 

 

2a. ORGANIZATION'S NAME
OR 2b, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADOITIONAL NAME(S)ANITIAL(S) SUFFIX
2c. MAILING ADDRESS city STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ong Secured Party name (3a or 3b)

3a. ORGANIZATION'S NAME
AMERICAN EXPRESS NATIONAL BANK

 

 

OR

 

 

 

 

 

3b, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFIX
30, MAILING ADDRESS ciry STATE | POSTAL CODE COUNTRY
4315 South 2700 West Salt Lake City UT 84184 USA

 

 

4, COLLATERAL: This financing statemant covers the folowing collateral:
AU assets of the Debtor, whether now owned or hereafter acquired or arising

 

{5 Check @nly § applicabla and check only one box Colisiaral is hald in @ Trust (see UCC1Ad, tem 17 and Instructions) rm being administered by a Decedent's Personal Rapresentative
|6a. Check onty I applicable and chack only one box 6b. Check only if applicable and check only one box:
7Public Finance Trangaction [-Menufactured-Home Transaction ra Debtor is a Tranemitting Utility {C“Agrcuttural Lien {UNoouce Fling

 

7. ALTERNATIVE DESIGNATION (if applicable): {/iLessanLossor {"Consignea!Consignar [0 Sellarauyer [/(Bateesaator [U ]Licensee/Licansor

 

8. OPTIONAL FILER REFERENCE DATA:
CA-0-68233064-56461464

 

 

 

FILING OFFICE COPY
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
Corporation Service Company
800-858-5294
|B. E-MAIL CONTACT AT FILER (optional)

 

 

 

C. SEND ACKNOWLEDGMENT TO: (Name and Address)
CORPORATION SERVICE COMPANY

801 ADLAI STEVENSON DRIVE DOCUMENT NUMBER: 77951380002
Springfield, IL 62703-4261 FILING NUMBER: 19-7706286066
USA FILING DATE: 04/09/2019 10:49

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

4. DEBTOR'S NAME: Provide only gue Dabtor name (12 or tb) (use exact, full nama; do not omit, modify, or abbreviate any part of the Debtor’s nama); if any part of the Individual Debtor's name will not fit
in tne 1b, leave all of item 1 biank, check hare 1! and provide the Individual Debtor information in tam 40 of the Financhg Statamant Addendum (Form UCC1Ad)

 

 

 

 

 

 

1a, ORGANIZATION'S NAME

TALK VENTURE GROUP, INC.
OR [7g INOIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL{S) SUFFO
1c. MAILING ADDRESS ciTy STATE | POSTAL CODE COUNTRY
600 W Santa Ana Blvd 114A Santa Ana CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide only ong Debtor name (22 oF 2b) (use exact, full name; do nol omit, modify, or abbreviate any part of the Deblor‘a name); If any part of the Individual Debtor's name will not fl
in Ine 2b, leave ail of item 2 blank, check hare 2 and provide the individual Debtor information In itam 10 of the Financing Statement Addendum (Form UCC1Ad)

 

2a. ORGANIZATION'S NAME

 

cs 2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S/INITIAL(S) SUFFX

 

 

2c. MAILING ADDRESS ciry STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ong Secured Partly name (3a or 3b)

 

 

 

 

3a. ORGANIZATION'S NAME

FC Marketplace, LLC
oR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) SUFFIX
3c. MAILING ADDRESS ciry STATE POSTAL CODE COUNTRY
747 Front St., Floor 4 San Francisco CA 94111 USA

 

 

 

 

 

4. COLLATERAL: This financing atstemant covers the folowing collateral:

All machinery, equipment, furniture, furnishings, tools, tooling, fixtures, and accessories, and all inventory, accounts receivable,
instruments, contract rights and other rights to receive the payment of money, patents, chattel paper, licenses, leases and general
intangibles, including al} tade names and trade styles and all additions, accessions, modifications, improvements, replacements and
substitutions thereto and therefor, whether now owned or hereafter acquired or arising, and the proceeds, products and income of any of
the foregoing, including insurance proceeds.

 

5. Chack only f applicable and check aniy one box. Coliataral is fq" hald in a Trust (see UCC1 Ad, item 17 and instructions) qm being administered by a Decedent's Personal Reprasentative

 

|69. Check any ff applicable and chack only one bac 6b. Check only if applicable and check only one box
pc7Public-Finance Transaction JU" Menutactured-Home Transaction uA Dattor Is a Transmitting Utilty [Accutire Uen [UiNon-ucc Fling

 

7. ALTERNATIVE DESIGNATION (It applicable): + {""\Lesene/Lasecr J" Consignee/Consignor ["SelianBuyer f°" Ballea/Bator [Ui Ucensee/Licansor

 

8. OPTIONAL FILER REFERENCE DATA:
[162245298}

 

 

FILING OFFICE COPY

 
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
Corporation Service Company
800-858-5294
B. E-MAIL CONTACT AT FILER (optional)

 

 

 

C. SEND ACKNOWLEDGMENT TO: (Name and Address)
CORPORATION SERVICE COMPANY

801 ADLAI STEVENSON DRIVE DOCUMENT NUMBER: 80288030002
Springfield, IL 62703-4261 FILING NUMBER: 19-772421991 1
USA FILING DATE: 07/22/2019 11:45

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

1, DEBTOR'S NAME: Provide only gop Debtor name (1a or tb) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any pert of the Individual Debtor's name will not fit
in bine 1b, leave all of item 1 blank, check here 1 | and provide the Individual Debtor information in itam 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

 

 

1a. ORGANIZATION'S NAME

TALK VENTURES GROUP, INC. / STEALTHVID, INC. DBA TALK VENTURE GROUP / STEALTHVID
OR [a INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
4c. MAILING ADORESS ciry STATE | POSTAL CODE COUNTRY
600 W SANTA ANA BLVD STE 114A SANTA ANA CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide only gpg Dabtor nama (2a or 2b) (usa exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); If any part of the Individual Debtor's name will not fi
in line 2b, leave ail of Item 2 blank, chack here ..2 and provide the individual Dabtor information in Item 10 of the Financlg Stalament Addendum (Form UCC1Ad)

 

2a, ORGANIZATION'S NAME

TALK VENTURE GROUP, INC

 

OR

 

 

 

 

 

2b, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
2c. MAILING ADDRESS city STATE | POSTAL CODE COUNTRY
600 W SANTA ANA BLVD STE 114A SANTA ANA CA 92701 USA

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Partly name (32 or 3b)

 

3a. ORGANIZATIONS NAME
CORPORATION SERVICE COMPANY, AS REPRESENTATIVE

 

OR

 

 

3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) SUFFIX
3c, MAILING ADDRESS City STATE POSTAL CODE COUNTRY
P.O, Box 2576; UCCSPREP@escglobal.com Springfield IL 62708 USA

 

 

 

 

 

4. COLLATERAL: This financing statement covers the folowing collateral:
ALL DEBTOR'S PRESENT AND FUTURE ACCOUNTS AND THE DIRECT AND INDIRECT PROCEEDS THEREOF, NOTICE

PURSUANT TO AN AGREEMENT BETWEEN DEBTOR

AND SECURED PARTY, DEBTOR HAS AGREED NOT TO FURTHER ENCUMBER THE COLLATERAL DESCRIBED HEREIN,
THE FURTHER ENCUMBERING OF WHICH MAY

CONSTITUTE THE TORTIOUS INTERFERENCE WITH THE SECURED PARTS RIGHT BY SUCH ENCUMBRANCES IN THE
EVENT THAT ANY ENTITY IS GRANTED A

SECURITY INTEREST IN DEBTOR'S ACCOUNTS, CHATTEL PAPER OR GENERAL INTANGIBLES CONTRARY TO THE
ABOVE, THE SECURED PARTY ASSERTS A CLAIM

TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY,

 

5. Check only f applicable and check gonty one box Collateral is hald in a Trust (ese UCC1Ad, tem 17 and instructions) rr being administered by a Decedant’s Persona! Rapraseniative

|6a. Check onty F applicable and check onfy ona box: 6b. Check only if appicable and check only one bon:
Public Finance Transaction JU" Manutactured-Home Transaction rma Debtor ts a Transmitting UIllty [CAoricutural Lien UNon-ucc Fitng

 

7. ALTERNATIVE DESIGNATION (If applicable): {Tlemee/Lessor J" "Consignsa/Consignor {”~” Sallar/Buyer [/_BaleeMator [i Lcensea/Ucansor

 

8. OPTIONAL FILER REFERENCE DATA:
[167310736]

 

 

FILING OFFICE COPY

 
Page 2

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

Debtor name did nol ft, check here J..."

9. NAME OF FIRST DESTOR: Same as line 12 oF 1b on Financing Statement, F ine 1b was left blank because individual

 

Qa. ORGANIZATION'S NAME

VENTURE GROUP / STEALTHVID

TALK VENTURES GROUP, INC, / STEALTHVID, INC, DBA TALK

 

 

OR 9b. INDIVIDUAL'S SURNAME

 

FIRST PERSONAL NAME

DOCUMENT NUMBER: 80268030002

 

ADDITIONAL NAME(S}INTITAL(S)}

SUFFIX
IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE iS FOR CA FILING OFFICE USE ONLY

Neen rere reer aay

 

 

 

modify, or abbraviale any pert of the Debtor's name) and enter the mailing addraes In fine 10c

10. DEBTOR'S NAME: Provide (102 or 10b) only one additional Debtor name or Debtor name that did not fit in tine 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name; do not omit,

 

10a. ORGANIZATIONS NAME

TALK VENTURE GROUP INC

 

10b. INDIVIDUAL'S SURNAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR INDIVIDUAL'S FIRST PERSONAL NAME

INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
10c. MAILING ADDRESS cry STATE POSTAL CODE COUNTRY
600 W SANTA ANA BLVD STE 114A SANTA ANA CA 92701 USA
11, [iappMONAL SECURED PARTY'S NAME gr f.ASSIGNOR SECURED PARTY'S NAME: Provide ony ong nama (11a 0F 11b)

11a. ORGANIZATION'S NAME

OR 11b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
1ic. MAILING ADDRESS city STATE POSTAL CODE COUNTRY

 

 

 

 

12, ADDITIONAL SPACE FOR ITEM 4 (collateral):

 

13. } This FINANCING STATEMENT Is to be fled for recerd] (or recorded) inthe REAL ESTATE
RECORDS (/f applicable)

14. This FINANCING STATEMENT:
~teoveratimbertobe cut 1. covers as-axtraciadcotiaterei 1: is fled as a fixture filing.

 

15. Name and addrass of RECORD OWNER of real estate described in ilam 16 (if Debtor
dees nol have a record Interest)

 

16. Description of real estate:

 

17. MISCELLANEOUS:

 

 

FILING OFFICE COPY

 
Page 3

UCC FINANCING STATEMENT ADDITIONAL PARTY

FOLLOW INSTRUCTIONS

 

Debtor name did not fit, chack hare J...!

18. NAME OF FIRST DE@TOR: Same as line 12 oF 1b on Finencing Statement; if Ine 1b wes laff blank because individual

 

18a. ORGANIZATION'S NAME

VENTURE GROUP / STEALTHVID

TALK VENTURES GROUP, INC. / STEALTHVID, INC. DBA TALK

 

 

OR 18b. INDIVIDUAL'S SURNAME

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(S)INTITAL(S}

 

SUFFIX

 

 

 

 

 

IRST PERSONAL NAME

 

18. ADDIMONAL DEBTOR'S NAME: Provide only one Dabtor name (18a or 19b) (use exact, full name; do not om, modify, or abbraviate any part of tha Dabtor's name)

 

 

DITIONAL NAME(S YINITIAL(S )

 

8c. MAILING ADDRESS
600 W SANTA ANA BLVD STE 114A

Cry
SANTA ANA

 

  

‘ATE POSTAL CODE COUNTRY
A. 701 USA

 

 

 
  
 

20a ORGANIZATIONS NAME
STEALTHVIN, INC
ob. INDIVIDUALS SURNAME

FIRST PERSONAL NAME

20. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name {20a or 20b) (use exact, ful name; do not om, modify, or abbraviate any part o! the Debtor's name)

 

 

iy
SANTA ANA

 

 

 

 

21. ADDITIONAL DEBTOR'S NAME: Provide only one Dabtor name (21a or 21b) (usa exact, full name, do not om, modify, or sbbreviate any part of the Debtor's name)

 

a ORGANIZATION'S NAME
IZMO GROUP, INC,

pI i INDIVIDUAL'S SURNAME

 

ia PERSONAL NAME

DITIONAL NAME(SYINITIAL(S)

 

 

ATE POSTAL CODE COUNTRY
A P2701 USA

 

 

 

 

 

Pic. MAILING ADDRESS
600 W SANTA ANA BLVD STE 114A BANTA ANA
22. ADDITIONAL URED PARTY'S NAME or pASSIGNOR SECURED PARTY'S NAME: Provide only one name (22 or 22b)

 

NAME(SYIN ?

 

 

2c. MAILING ADDRESS
p3.7~ADDITIGNAL SECURED PARTY'S NAME ory ASSIGNOR SECUR s

 

ATE a

 

ED PARTY'S NAME: Provide ony ane name (23a or 23b)

 

 

a PERSONAL NAME

[ADDITIONAL NAME(OyINITIAL(S) [SUFFIX
ATE ‘AL CODE COUNTRY |

 

 

LATY

 

 

 

 

24, MISCELLANEOUS:

 

 

 

FILING OFFICE COPY
Page 4

UCC FINANCING STATEMENT ADDITIONAL PARTY

FOLLOW INSTRUCTIONS

 

Dabtor name did not fit, chack hare j...:

18, NAME OF FIRST DEBTOR: Same as line 12 or 16 on Financing Statement; if Ine 1b was left blank because individual

 

16a. ORGANIZATION'S NAME

VENTURE GROUP / STEALTHVID

TALK VENTURES GROUP, INC, / STEALTHVID, INC. DBA TALK

 

 

OR 18b. INDIVIDUAL'S SURNAME

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(SVINTITAL (S)

SUFFIX

 

 

DOCUMENT NUMBER: 80288030002

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

 

 

19. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (16a or 19b) (use axact, full name; do not omit, modify, or abbreviate any part of tha Debtor's name)

 

NAL NAME(S )INITIAL(S)

 

 

 

8c, MAILING ADDRESS
600 W SANTA ANA BLVD STE 114A

 

COUNTRY |
USA.

 

 

CIry ATE POSTAL CODE
SANTA ANA A. 704

 

  

 

 
 

 

 

   

 

 

 

 

 

 

 

 

 

 

LDSHERPA, INC
b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME [ADDITIONAL NAME(SYINITIAL(S) UFFIX
; CY COUNTRY
600 W SANTA ANA BLVD STE 114A SANTA ANA USA
21. ADDITIONAL DEBTOR'S NAME: Provide only gng Debtor name (21a or 21b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's nama)
9T PERSONAL NAME DITIONAL NAME(S)INITIAL(S) [SUFFIX
AUL E WON
Pic. MAILING ADDRESS [ATE POSTAL CODE COUNTRY
600 W SANTA ANA BLVD STE 114A BANTA ANA A. 701 USA
p2.¢*“ ADDITIONAL SECURED PARTY'S NAME or J:ASSIGNOR SECURED PARTY'S NAME: Provide only ong name (22a of 2b)

 

 

Dstt E(SYINITIAL(3)

   

 

    

 

 

‘ATE [* CODE

 

 

 

pic. MAILING ADDRESS P
23.77 ADDITIONAL URED PAR NAME or { :ASSIGNOR ECURED PARTY'S NAME: Provida only ane name (232 of 23b)

DITIONAL NAME(SyINITIAL(S)

 

 

 

 

 

 

 

 

 

 

24. MISCELLANEOUS:

 

 

 

FILING OFFICE COPY
UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
Corporation Service Company
800-858-5294

B. E-MAIL CONTACT AT FILER (optional)

 

 

 

CG. SEND ACKNOWLEDGMENT TO: (Name and Address)
CORPORATION SERVICE COMPANY

801 ADLAI STEVENSON DRIVE DOCUMENT NUMBER: 80368170002
Springfield, IL 62703-4261 FILING NUMBER: 19-7724808945
USA FILING DATE: 07/24/2019 13:38

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

1. DEBTOR'S NAME: Provide only ong Debtor name (1a oF 1b) (ume exact, full name: do not omit, Modify, or abbreviate any part of the Debtor's name); if any part of the Individual Dabtor’s nama will not fit
in fine 1b, feeve all of item 1 blank, check here 7? and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

 

 

1a. ORGANIZATION'S NAME

TALK VENTURE GROUP, INC,
OR 1b. INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
tc. MAILING ADDRESS City STATE POSTAL CODE COUNTRY
600 W Santa Ana Bivd Santa Ana CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide onty gne Debtor name (22 or 2b) (use exact, full name; do nol omit, modify, or abbreviala eny part of the Deblor’s name); if any part of the Individual Debtor's name will not fil
in Ine 2b, feave ail of tam Z blank, check here 1... and provide the individual Debtor information in item 40 of tha Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

2a. ORGANIZATION'S NAME
OR

2b, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)INITIAL(S) SUFFO
2c, MAILING ADDRESS cry STATE POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (Za or 3b)

 

da. ORGANIZATION'S NAME
CORPORATION SERVICE COMPANY, AS REPRESENTATIVE

 

OR

 

 

 

 

 

3b, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)WNITIAL(S) SUFFIX
ac. MAILING ADDRESS cry STATE | POSTAL CODE COUNTRY
P.O, Box 2576 UCCSPREP@CSCINFO.COM Springfield IL 62708 USA

 

 

 

4. COLLATERAL: This 0 covers the folowing
Receivables (as defined in the Purchase of Receivables Agreement between Debtor and Secured Party - the "Purchase Agreement")) sold
to

Secured Party from time to time pursuant to Purchase Agreement(s). Such transaction is a sale, not an assignment, of a security

interest. Said Receivables are not absolutely deliverable so long as there does not exist a Structural Default (as defined in the

Purchase Agreement), Secured Party also has a current security interest in all of Debtor's accounts (other than the purchased
Receivables), and, upon the occurrence of a Structural Default, a continuing priority security interest in all assets of Debtor,

whether now owned or hereafter acquired and wherever located, including, but not limited to: (1) all chattel paper, commercial tort
claims, documents, equipment, farm products, fixtures, general intangibles, instruments, inventory, investment property and letter-of-
credit rights (as those terms are defined in Article 9 of the Uniform Commercial Code in effect from time-to-time in the State of

Ohio); (2) all liquor licenses and/or permits; (3) all trademarks, trade names, service marks, logos and other sources of business

 

 

 

5. Check anty | applicable and check only one bax Collateral is {: hald in # Trust (nee UCC1Ad, tem 17 and instructions) {7} being by aD 8 Personal Rep
j6e. Check only 8 applicable and check only one base 6b. Check only f eppiicable and check only one box
7Pubiic-Finance Tranaectian J Manufactured-Home ‘Transaction rua Oabtor is a Transmitting Utility JU Agricutural Lien {UiNenucc Fling

 

7. ALTERNATE DESIGNATION {if applicable): {[LeazooLesaor {7 * Consignaa!Conaignar {VV SalterBuyer |, “BatesMator {U jLcensee/Licansor

 

6. OPTIONAL FILER REFERENCE DATA:
[167463384]

 

 

 

FILING OFFICE COPY
Page 2

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

fo. NAME OF FIRST OEBTOR: Same as line 12 of 1b on Financing Statement, F fine 1b was left blank because individual
Dabtor name did not fit, chvack here J...'

 

Qa. ORGANIZATIONS NAME

TALK VENTURE GROUP, INC,

 

 

8b. INDIVIDUAL'S SURNAME
OR

 

FIRST PERSONAL NAME

DOCUMENT NUMBER: 80368170002

 

ADDITIONAL NAME(S)INTITAL(S) SUFFIX

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

 

 

 

 

10. DEBTOR'S NAME: Provide (102 or 10b) only one addtional Deblor name or Debtor name that did not fit in line 1 or 2b of the Financing Statement (Form UCC‘) (use exact, full name; do not omit,
modify, or abbreviate any part of the Debtor's name) and enter the mailing adkdrees In Ine 10c

 

10a. ORGANIZATION'S NAME

 

10b. INDIVIDUAL'S SURNAME

 

 

 

 

on INDIVIDUAL'S FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S)ANITIAL(S) SUFF
10c. MAILING ADDRESS cry STATE POSTAL CODE COUNTRY

 

 

 

 

 

11, [ADDMONAL SECURED PARTY'S NAME or 1 :ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a oF 4b)

 

11a, ORGANIZATION'S NAME

OR

 

41b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFX

 

 

1tc MAILING ADDRESS ciry STATE POSTAL CODE COUNTRY

 

 

 

 

 

12. ADDITIONAL SPACE FOR ITEM 4 (collateral):

identifiers, and all registrations, recordings and applications with U.S. Patent and Trademark Office and all renewals, reissues and
extensions thereof (collectively, "Trademarks"), together with any written agreement granting any right to use any Trademarks; and
(4)all proceeds and products (as those terms are defined in Article 9 of the Uniform Commercial Code in effect from time-to-time in the
State of Ohio) of the foregoing and any additions and accessions thereto or substitutions thereof.

Notice - Pursuant to the Purchase Agreement between Debtor and Secured party, Debtor has agreed not to grant a security interest in
the Receivables to any other party. Accordingly, the acceptance of any security interest by anyone other than the Secured Party may
constitute tortious interference with the Secured Party's rights under the Purchase Agreement. In the event that any other party is
granted a security interest in the Receivables in violation of the Purchase Agreement, the Secured Party asserts a claim to any
proceeds thereof received by such party,

 

13. 1”! thie FINANCING STATEMENT is to be filed [far record] (ar recordad) inthe REAL ESTATE _ | 14. This FINANCING STATEMENT: .
RECORDS (F applicable) TTcovers timbartobe ct 1.3 covers as-axtracted collateral 177 be fled an a future fing

 

15. Name and address of RECORD OWNER of real eslate described in item 16 (it Debtor 16. Description of real estate:
does not have a record interest;

 

 

17. MISCELLANEOUS:

 

 

FILING OFFICE COPY

 
UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
Lien Solutions

800-331-3282

8. E-MAIL CONTACT AT FILER (optional)

 

 

 

{C. SEND ACKNOWLEDGMENT TO: (Name and Address)
Lien Solutions

P.O, Box 29071 DOCUMENT NUMBER: 80412540002
Glendale, CA 91209-9071 FILING NUMBER: 19-7725128931
USA FILING DATE: 07/26/2019 06:54

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA PILING OFFICE USE ONLY

1. DEBTOR'S NAME: Provide only one Debtor name (14 oF 1b) (ume exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's name will not fi
in Ene 1b, leave all of item 1 blank, check here Y and provide the Individual Dabtor information in itam 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

ta ORGANIZATIONS NAME
TALK VENTURE GROUP, INC,

 

OR

 

 

1d, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
1c, MAILING ADORESS City STATE POSTAL CODE COUNTRY
600 W Santa Ana Bivd # 314 Santa Ana CA 92701 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide onty ong Debtor name (22 or 2b) (use exact, full name; do nol omit, modify, or abbreviate any part of tha Debtor's name); if any part of the Individual Debtor's name will not fit
in ine 2b, teave ail of tem 2 biank, chack here 1 ened provide the individual Debtor information in tam 40 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

 

 

 

 

2a. ORGANIZATION'S NAME
STEALTHVID, INC
OR [op INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFX
2c. MAILING ADDRESS city STATE | POSTAL CODE COUNTRY
2875 MICHELLE DRIVE SUITE 160 IRVINE CA 92606 USA

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only gne Secured Party name (38 or 3b)

 

3a. ORGANIZATION'S NAME
C T CORPORATION SYSTEM, AS REPRESENTATIVE

 

 

 

 

 

 

36, INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) SUFFIX
3c, MAILING ADDRESS cry STATE | POSTAL CODE COUNTRY
330N Brand Bivd, Suite 700; Attn: SPRS Glendale CA [91203 USA

 

 

4. COLLATERAL: This financing statemant covers tha following collateral:

Receivables - All assets now owned or hereafter acquired and wherever located, including but not limited to, the following
subcategories of assets: a. Accounts, including but not limited to, credit card receivables; b. Chattel Paper; c.Inventory; d.

Equipment; e, Instruments, including but not limited to, Promissory Notes; f. Investment Property; g. Documents; h. Deposit Accounts;
i. Letter of Credit Rights; j. General Intangibles; k. Supporting Obligations; and i. Proceeds and Products of the foregoing. NOTICE
PURSUANT TO AN AGREEMENT BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS AGREED NOT TO FURTHER
ENCUMBER THE COLLATERAL DESCRIBED HEREIN.

THE FURTHER ENCUMBERING OF WHICH MAY CONSTITUTE THE TORTIOUS INTERFERENCE WITH THE SECURED
PARTY'S RIGHT BY SUCH ENCUMBRANCES IN THE

EVENT THAT ANY ENTITY IS GRANTED A SECURITY INTEREST IN DEBTOR'S ACCOUNTS, CHATTEL PAPER OR
GENERAL INTANGIBLES CONTRARY TO THE ABOVE,

THE SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.

 

 

 

i>. Check only ¥ applicable and check only one bax Coltataras is {*"! hald in a Trust (mee UCC1 Ad, Hem 17 and instructions) {7 being bya D oF Pp
joa. Check onty applicable and check onty ana box 8b. Check only if applicable and check only one box
7:Public Finance Transaction [["-Menutectured-Home Transaction rua Debtor Is a Transmitting Uility jC Arcuttural Lien {Nenuce Filing

 

7. ALTERNATWE DESIGNATION (if eppilcable): [[“Losane/Lessor {/_ Consignea/Conaignor J: Sellerauyer [7 Batessaator [Uitlconseetloansor

 

8. OPTIONAL FILER REFERENCE DATA:
CA-0-70971953-57486959

 

 

 

FILING OFFICE COPY
Page 2

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

Dabtor name did not fit, check here 3...”

9. NAME OF FIRST DEBTOR: Same as line 44 oF 1b on Financing Stetement, F Ine 1b waa left blank because individual

 

fa. ORGANIZATION'S NAME

TALK VENTURE GROUP, INC,

 

 

9b. INDIVIDUAL'S SURNAME
OR

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(S)INTITAL(S)

 

SUFFIX

 

 

DOCUMENT NUMBER: 80412540002

IMAGE GENERATEO ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

 

40. DEBTOR'S NAME: Provide (10a or 10b) orty ong additional Debtor name er Debtor nama that did not fit in tine 1b or 2b of the Financing Statemant (Form UCC1) (use exact, fall name; do not omit,
madify, or abbraviate any part of the Debtor's name) and enter the maliing address in ine 10c

 

10a. ORGANIZATION'S NAME
WILDSHERPA, INC,

 

10b, INDIVIDUAL’S SURNAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR | INDIVIDUAL'S FIRST PERSONAL NAME
INDIVIDUAL'S ADDITIONAL NAME(S}ANITIAL(S) SUFFIX

10c, MAILING ADDRESS cry STATE | POSTALCODE COUNTRY
2875 MICHELLE DRIVE SUITE 160 IRVINE CA 92606 USA
11. ["/ADDONAL SECURED PARTY'S NAME or {ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a oF 11b)

41a, ORGANIZATION'S NAME
OR

11b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)ANITIAL(S) SUFFIX
11¢ MAILING ADDRESS cry STATE | POSTAL CODE COUNTRY

 

12. ADDITIONAL SPACE FOR ITEM 4 (collateral):

 

RECORDS (I applicable)

13. qT" Thia FINANCING STATEMENT Is to be filed [for recard) (or recorded) in tha REAL ESTATE

14. This FINANCING STATEMENT:
‘covers timbertobec } !coverasextractedcollatsrl |}. : is filed as a fixture filing

 

does not have a record interest}

15. Name and address of RECORD OWNER of real astate described in Item 16 (if Bebtor

 

16. Description of rea! estate:

 

17. MISCELLANEOUS:

 

 

FILING OFFICE COPY

 
Page 3

UCC FINANCING STATEMENT ADDITIONAL PARTY

FOLLOW INSTRUCTIONS
18. NAME OF FIRST DEBTOR: Same as lins 18 or 1b on Financing Statement; if Ine tb was left blank because Individual
Debtor name did not fit, check hare J...:

 

182. ORGANIZATION'S NAME
TALK VENTURE GROUP, INC.

 

 

0 18b. INDVIDUAL'S SURNAME
R

 

FIRST PERSONAL NAME
DOCUMENT NUMBER: 80412540002

 

ADDITIONAL NAME(S)INTITAL(S) SUFFIX

 

 

 

 

19. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor nama (182 of 19b) (use exact, full nama; do not omit, modify, or abbraviate sny part of the Debtor's name)

 

DITIONAL NAME(S YINITIAL(S)

 

 

 

 

 

9c. MAILING ADDRESS Ciry ATE STAL CODE COUNTRY |
2875 MICHELLE DRIVE SUITE 160 [IRVINE A 2606 USA

IMAGE GENERATED ELECTRONICALLY FOR XML FILING
THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

 

20. ADDITIONAL DEBTOR'S NAME: Provide only ane Debtor name (20a or 20b) (use exact, full name; do nol omit, modify, or abbreviate any pert of the Debtor's name)

 

DITIONAL NAME(S YINITIAL(S)

 

 

 

 

‘ATE OSTAL CODE

oc. MAILING ADDRESS cy
A 606

COUNTRY
USA

 

 

2875 MICHELLE DRIVE SUITE 160 IRVINE

 

 

 

 

 

 

 

 

DITIONAL NAME(OyINITIAL(S)

‘ATE * CODE

  

 

    

ICOUNTRY

 

 

 

p3.7~ADDITIONAL SECURED PARTY'S NAME or ASSIGNOR SECURED PARTY'S NAME: Provide only ane nama (23a or 23b)

 

 

 

ORGANIZATIONS NAME
te INDIVIDUAL'S SURNAME FIRST PERSONAL NAME DITIONAL NAME(S)INITIAL(S) JSUFFIX
f MAILING ADDRESS COUNTRY

 

 

 

24, MISCELLANEOUS:

 

 

 

FILING OFFICE COPY
 

In re: Talk Vi CHAPTER: 11
Ik Vent , Inc.
atk Venture Group, Inc Debtor(s), | CASE NUMBER: 8:19-bk-14893-TA

 

 

 

 

PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212

A true and correct copy of the foregoing document entitled (specify): _DEBTOR'S EMERGENCY MOTION FOR AN ORDER
AUTHORIZING INTERIM USE OF CASH COLLATERAL PURSUANT TO 11 U.S.C. SECTION 363; DECLARATION OF PAUL SE
WON KIM IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

4. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On __12/24/2019 _, | checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

Michael Jay Berger michael.berger@bankruptcypower.com,
yathida.nipha@bankruptcypower.com;michael.berger@ecf.inforuptcy.com

Nancy S Goldenberg nancy.goldenberg@usdoj.gov

United States Trustee (SA) ustpregion]6.sa.ecf@usdoj.gov

LJ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:

On (esha served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by
placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.

fel Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _ 12/24/2019 __, | served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Honorable Theodor C. Albert

United States Bankruptcy Court

Central District of California

Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtroom 5B
Santa Ana, CA 92701-4593

via overnight mail

[J Senice information continued on attached page

| declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

12/24/2019 Erol Guler fs! Erol Guler
Date Printed Name Signature

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

June 2012 9013-3.1.PROOF.SERVICE

 
Label Matrix for local noticing
0973-8

Case 8:19-bk-14893-TA

Central District of California
Santa Ana

Tue Dec 24 13:55:24 PST 2019

ABF Servicing

Attn: Theodore Jon Cohen, Esq.
525 Washington Blvd. Ste 2200
Jersey City, NJ 07310-2603

Agron, Inc.
2440 S. Sepulveda Blvd, Ste 201
Los Angeles, CA 90064-1748

Amazon Capital Services, Inc.

2338 W. Royal Palm Drive, Ste J

Phoenix, AZ 85021-9339

Anixter
135 Crossway Park Dr.
Woodbury, NY 11797-2008

Bane of California, N.A.

c/o Buchalter

Jacqueline N. Vu, Esq.

500 Capitol Mall, Suite 1900
Sacramento, CA 95814-4762

Capital One Spark Business Card
PO Box 30285
Salt Lake City, UT 84130-0285

Davis Wright Tremaine LLP
c/o Amazon.com, Inc.

920 Fifth Avenue, Ste 3300
Seattle, WA 98104-1610

Endicia
323 N. Mathilda Avenue
Sunnyvale, CA 94085-4207

FedEx
PO Box 371461
Pittsburgh, PA 15250-7461

Talk Venture Group, Inc.
600 W. Santa Ana Blvd., Ste 114A
Santa Ana, CA 92701-4514

ADEMCO, INC., DBA ADI
263 Old Country Rd.
Melville, NY 11747-2712

Altra, a division of
VF Outdoor LLC

PO Box 1817

Appleton, WI 54912-1817

American Express Gold Credit Card
PO Box 001
Los Angeles, CA 90096-0001

Anixter Inc.
2301 Patriot Blvd.
Glenview, IL 60026-8020

Braintree
123 Townsend Street
San Francisco, CA 94107-1944

Celtic/Kabbage, Inc.
925B Peachtree Street NE, Ste 1688
Atlanta, GA 30309-3918

Derick Morris
5N761 Castle Drive
Saint Charles, IL 60175-8296

FJALL RAVEN USA
1900 Taylor Avenue
Louisville, CO 80027-3016

Feedvisor Inc.
45 Howard Street
New York, NY 10013-5231

Santa Ana Division
411 West Fourth Street, Suite 2030,
Santa Ana, CA 92701-4500

Aaron Knirr
47 Rockwood Forest Hill
Eureka, MO 63025-2302

Amazon Advertising
410 Terry Avenue North
Seattle, WA 98109-5210

American Express Merchant Financing
PO Box 981535
El Paso, TX 79998-1535

Bane of California SBA Lending
3 MacArthur Place
Santa Ana, CA 92707-6067

Buff Santa Rosa CA
133 Aviation Blvd., Suite 105
Santa Rosa, CA 95403-8279

Chris Nowak
17100 Camino Ayala
Yorba Linda, CA 92886-6207

El Mar Logistics
833 E. Walnut Street
Carson, CA 90746-1214

Fabe Child Safety Co., Ltd.
No. 51, Longtanshan 2nd Road
Daqi, Beilun Dist

Ningbo, China 315806

Funding Circle

aka FC Marketplace, LIC

747 Front Street, 4th Floor
San Francisco, CA 94111-1922
Genfoot America
33 Catamount Drive
Milton, VT 05468-3236

Inov-8, Inc.
12 Southville Rd.
Southborough, MA 01772-4026

KHS Inc
1825 Laser Lane
Lovisville, KY 40299-1913

Mavic USA
9720 Wilshire Blvd, #600
Beverly Hills, CA 90212-2025

Pearl Beta Funding, LIC

c/o Jay Klein, Esq.

112 W. 34th Street, 18th Flr.
PMB 27816

New York, NY 10120-0001

Seller Active Software
11481 SW Hall Blvd., Suite 102
Portland, OR 97223-8403

Sterling Rope Company, Inc.
26 Morin Street
Biddeford, ME 04005-4413

Taylor Drive Partnership
1573 Ft. Campbell Blvd.
Clarksville, T’ 37042-3535

Teikametrics Advertising
280 Summer Street
Boston, MA 02210-1131

United States Trustee (SA)
411 W Fourth St., Suite 7160
Santa Ana, CA 92701-4500

Gizmo Group, Inc.
600 W. Santa Ana Blvd., Suite 114A
Santa Ana, CA 92701-4558

JBI Bike
4620 Clubview Drive
Fort Wayne, IN 46804-4411

Kalamata Capital Group

c/o Berkovitch & Bouskila, PLLC
Attn: Ariel Bouskila, Esq.

80 Broad Street, Suite 3303
New York, NY 10004-2220

Ohio Dept of Job and Family Service
PO Box 182404
Columbus, OH 43218-2404

Pearl Beta Funding, LIC

c/of Theodore Jon Cohen, Esq.
112 West 34th Street, 18th Fl.
Black Creek, NC 27813

Stealth Vid, Inc.
600 W. Santa Ana Blvd., Ste 114A
Santa Ana, CA 92701-4558

Synch/ppme
Po Box 965005
Orlando, FL 32896-5005

Taylor Drive Partnership
529 N. Second Street
Clarksville, TN 37040-1915

The Business Backer
10856 Reed Hartman Hwy, #100
Cincinnati, OH 45242-0209

Wells Fargo Bank, N.A.

SBA Lending

301 S. Tryon Street, 27th Fl.
Charlotte, NC 28282-1915

Ingram Micro
3351 Michelson Drive
Irvine, CA 92612-0697

Jenne
33665 Chester Road
Avon, OH 44011-1307

La Sportiva N.A., Inc,
3850 Frontier Avenue, Suite 100
Boulder, CO 80301-2796

Paul Se Won Kim
600 Santa Ana Blvd., Ste 114A
Irvine, CA 92618

ScanSource, Inc.
24263 Network Place
Chicago, IL 60673-1242

StealthVid, Inc.
600 W. Santa Ana Blvd., Ste 114A
Santa Ana, CA 92701-4558

Taizhou DoitsBaby Kids Products Co.
Building 81, No. 108 Jichang Road
Xiachen, Jiaojiang, Taizhou
Zhejiang, China 318010

Technoble Ventures, LLC
600 W. Santa Ana Blvd., Ste 114A
Santa Ana, CA 92701-4558

(p)UNDER ARMOUR INC
1020 HULL STREET
BALTIMORE MD 21230-5358

Wells Fargo Buiness Card
POB 54349
Los Angeles, CA 90054-0349
Wildsherpa, Inc. Michael Jay Berger

600 W. Santa Ana Blvd., Ste 114A 9454 Wilshire Blvd Gth Fl
Beverly Hills, CA 90212-2937

Wells Fargo Small Business Advantag

PO Box 29482
Phoenix, AZ 85038-9482 Santa Ana, CA 92701-4558

The preferred mailing address (p} above has been substituted for the following entity/entities as so specif ied
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (gq) (4).

Under Armour, Inc.
1020 Hull Street
Baltimore, MD 21230

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Technoble Ventures, LLC (d)Wells Fargo Bank, N.A. End of Label Matrix

600 W. Santa Ana Blvd., Suite 114A SBA Lending Mailable recipients 62

Santa Ana, CA 92701-4558 301 S. Tryon Street, 27th Floor Bypassed recipients 2
Charlotte, NC 28282-1915 Total 64
